Exhibit A
This document contains the best opinion of CNA at the time of issue.

CNA Analysis Team:
Zoë Thorkildsen, Project Director; Emma Wohl, Deputy Project Director;
Bryan Walther, Analyst; Bridgette Bryson, Analyst; Brittany Cunningham, Analyst;
James R. Coldren, Jr., Advisor

Suggested citation:

Thorkildsen, Z., Wohl, E., Walther, B., Bryson, B., & Cunningham, B. (2019). Maricopa
County Sheriff’s Office Traffic Stops Analysis Report: July 2017–December 2018.
Phoenix, AZ: Maricopa County Sheriff’s Office.




Distribution

Distribution unlimited.

                                                                     September 2019
                        EXECUTIVE SUMMARY .  .  .  .  .  .  .  .  .  .  .  .  .  . 1
                        INTRODUCTION . . . . . . . . . . . . . . . . 3
                           Background.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  3
                           Purpose of traffic stop analyses.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  3
                           Organization of this report . . . . . . . . . . . . . . . . . . . . 5
                        APPROACH . . . . . . . . . . . . . . . . . . 6
                           Overview of data and variables .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  6
                                 Data verification and missing data .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  7
                           Methodology .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 8
                                 Alternate specifications .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 9
                           Considerations and limitations .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 10
                        FINDINGS.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                                                        10
                           Descriptive statistics .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                           10
                                 Driver characteristics.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  10
                                 Stop characteristics .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 11
                                 Stop outcomes .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  13
                                 Deputy characteristics .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  16
                           Comparative analysis.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 18
                                 Stop length .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                          19
                                 Citations. . . . . . . . . . . . . . . . . . . . . . . . . . 21
                                 Searches .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                          21
                                 Arrests .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 21
                                 Seizures . . . . . . . . . . . . . . . . . . . . . . . . . . 22
                           Discussion .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                           22
                        APPENDIX A. References .  .  .  .  .  .  .  .  .  .  .  . 24
                        APPENDIX B. Acronyms .  .  .  .  .  .  .  .  .  .  .  .                                                            27




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                      i
   TABLE OF CONTENTS

                           TABLES
                           Table 1. Extended stop reasons . . . . . . . . . . . . . . . . . . . . 13

                           Table 2. Stops conducted during special assignments.   .   .   .   .   .   .   .   .   .   .  13

                           Table 3. Propensity score matching results for stop length.   .   .   .   .   .   .   .   .  19

                           Table 4. Propensity score matching results for stop length, controlling for
                           extended stop indicators .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 19

                           Table 5. Propensity score matching results for stop length, including
                           extended stop indicators as matching variables .   .   .   .   .   .   .   .   .   .   .   .   .  20

                           Table 6. Propensity score matching results for stop length, including
                           only stops noted as extended .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 20

                           Table 7. Propensity score matching results for stop length, including
                           only stops not noted as extended.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  20

                           Table 8. Propensity score matching results for citations.   .   .   .   .   .   .   .   .   .  21

                           Table 9. Propensity score matching results for searches.   .   .   .   .   .   .   .   .   .  21

                           Table 10. Propensity score matching results for arrests.   .   .   .   .   .   .   .   .   . 22

                           Table 11. Seizures during non-incidental searches by race of driver .   .   .   .   .  22

                           FIGURES
                           Figure 1. Stops by post-stop perceived driver race.   .   .   .   .   .   .   .   .   .   .   .  11

                           Figure 2. Stops by post-stop perceived driver sex .   .   .   .   .   .   .   .   .   .   .   . 11

                           Figure 3. Stops by month, July 2017–December 2018.   .   .   .   .   .   .   .   .   .   .  12

                           Figure 4. Stops by time of day .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  12

                           Figure 5. Stop lengths in minutes.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  13

                           Figure 6. Traffic stop contact conclusions. . . . . . . . . . . . . . . . 14

                           Figure 7. Traffic stop classifications.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 14




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                 ii
TABLE OF CONTENTS

                        Figure 8. Searches .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  15

                        Figure 9. Seizures during searches .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                             15

                        Figure 10. Arrests during traffic stops.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 16

                        Figure 11. Deputy productivity (number of stops over the 18-month period) .  16

                        Figure 12. Deputy race in the patrol unit.   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .  17

                        Figure 13. Deputy sex in the patrol unit .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   . 17

                        Figure 14. Deputy age.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                            18

                        Figure 15. Deputy tenure with the MCSO . . . . . . . . . . . . . . . . 18




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                     iii
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   iv
EXECUTIVE SUMMARY

The Maricopa County Sheriff’s Office (MCSO),                 from other MCSO systems. To accurately estimate the
established in 1871, serves and protects the                 differential outcomes from traffic stops based on the
unincorporated areas of Maricopa County, Arizona,            race of the driver, we used two statistical approaches
as well as several cities to which the office provides       across the five relevant outcome variables (stop
law enforcement services on a contractual basis.             length, search rates, citation rates, arrest rates, and
Since 2014, the MCSO has worked towards achieving            seizure rates). To analyze the stop length, searches,
compliance with a federal court order, requiring             citations vs. warnings, and arrests, we used propensity
the MCSO to stop its immigration enforcement                 score matching. Propensity score matching is a quasi-
and refrain from using Hispanic ancestry as a factor         experimental method of statistical comparison that
in making law enforcement decisions. The MCSO                identifies the most similar events in a condition of
currently operates under two related court orders,           interest (in this case, Hispanic, Black, or minority
respectively titled the First Order and Second Order. As     drivers) and not in that condition using a propensity
a feature of the First Order, the MCSO must conduct          score. To analyze seizure rates during searches, we
organizational- and individual-level analyses of patrol      used chi-square testing, which examines whether the
activity to determine whether racial disparities exist       racial distribution of searches that result in seizures is
in MCSO traffic stops and outcomes. In 2018, the             different from the racial distribution of searches that
MCSO contracted with the CNA Institute for Public            do not result in seizures.
Research to analyze their patrol activity on an annual
                                                             Over the 18-month period from July 2017 to
and monthly basis, as well as support the development
                                                             December 2018, MCSO deputies performed
of quarterly reports on special topics related to traffic
                                                             24,499 traffic stops. Rates of traffic stops have
stops. This report examines patterns of patrol activity
                                                             exhibited an overall downward trend since July of 2017
within the MCSO; it does not analyze or identify
                                                             with a slight increase in December of 2018. Within the
individual deputies. The analysis in this report includes
                                                             24,499 traffic stops, deputies perceived 66 percent of
traffic stops made by Maricopa County Sheriff’s Office
                                                             drivers as White, 23 percent as Hispanic, and 7 percent
deputies between July 2017 and December 2018.
                                                             as Black. The remaining 4 percent of stops involved
The MCSO expects to use this report as a knowledge
                                                             other minorities (Asian and Native American). The
base regarding patrol activity in the office and as a
                                                             drivers stopped were 62 percent male and 38 percent
guide for potential interventions, initiatives, and new
                                                             female. In the dataset, 82 percent of the stops that
policies in conjunction with the appointed court order
                                                             deputies made ranged from five to nineteen minutes.
Monitoring Team and Parties to the court orders
                                                             Approximately 55 percent of stops ended with a
(namely the Department of Justice and American Civil
                                                             citation, and 45 percent ended with a warning. Less
Liberties Union).
                                                             than 0.5 percent of stops resulted in a driver search
The Maricopa County Sheriff’s Office uses its Traffic        that was a discretionary decision by the deputy. The
and Criminal Software (TraCS) data system to capture         seizure rate during non-incidental searches of drivers
data in the field from traffic stops. Of the 209 variables   was 22 percent, and the seizure rate during non-
available through TraCS (which include deprecated            incidental vehicle searches was 29 percent.
legacy variables), we used a subset to analyze racial
                                                             The MCSO and CNA’s analysis team conclude that
disparities in stop outcomes, as well as to construct
                                                             there is evidence of disparate outcomes by driver
data using variables from TraCS and appending data



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                            1
   race in traffic stops on most stop outcomes. This is
   consistent with past studies of traffic stop outcomes in
   other agencies (as noted in this report’s introduction),
   as well as in previous traffic stop analyses within the
   MCSO under the court order. In particular, stops
   involving Hispanic or Black drivers were more likely to
   be longer, involve a search, and result in an arrest than
   stops involving non-Hispanic or non-Black drivers.
   Stops involving Hispanic drivers were more likely to
   result in citations than other outcomes. However, stops
   involving Black drivers were no more or less likely
   to end in a citation than stops involving non-Black
   drivers, and searches involving minorities were no
   more or less likely to result in a seizure than searches
   involving White drivers.

   The MCSO and the CNA analysis team worked
   collaboratively to collate the data for this analysis,
   address missing values and other data irregularities,
   analyze traffic stops outcomes, and develop the
   Maricopa County Sheriff’s Office Traffic Stops Analysis
   Report: July 2017–December 2018. The MCSO
   had primary responsibility for collating data and
   adjudicating missing values and data irregularities, as
   well as reviewing the annual report. The CNA analysis
   team had primary responsibility for developing and
   executing the analytical plan and authoring the a
   nnual report.

   The MCSO will use this report to better understand
   traffic stop activity within the office and better serve
   the residents of Maricopa County. The MCSO and
   CNA will continue to work closely to analyze traffic
   stop activity by MCSO deputies, including developing
   additional annual analysis reports, monthly analysis
   reports focused on individual deputies, and quarterly
   reports on special topics as determined by the MCSO,
   CNA, the Monitoring Team, and Parties. In future
   annual analysis reports, the MCSO and CNA will use
   previous annual reports, beginning with this one,
   to observe trends in traffic stop behavior across the
   patrol unit.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   2
INTRODUCTION

Background                                                 training, and policies and appointing an independent
                                                           monitor.1 As a feature of the First Order, the MCSO
The Maricopa County Sheriff’s Office (MCSO),
                                                           must conduct organizational- and individual-level
established in 1871, serves and protects the
                                                           analyses of patrol activity to investigate whether
unincorporated areas of Maricopa County as well
                                                           racial disparities exist in traffic stop outcomes. In
as several cities to which the office provides law
                                                           2018, the MCSO contracted with the CNA Institute for
enforcement services on a contractual basis. In 2016,
                                                           Public Research to analyze their patrol activity on an
the residents of Maricopa County elected Sheriff
                                                           annual and monthly basis, as well as produce quarterly
Paul Penzone to lead the office, which includes more
                                                           reports on special topics related to traffic stops.
than 3,000 employees and provides enforcement and
detention services to the more than three million          This report directly responds to the requirement of the
residents of Maricopa County. The MCSO operates            First Order to analyze the MCSO traffic stop activity
the Fourth Avenue, Durango, Estrella, Lower Buckeye,       to determine whether disparate outcomes exist by
and Towers jails, as well as smaller temporary holding     race of driver. This report adopts a new approach to
facilities in district substations. The MCSO provides      conducting a traffic stop outcome analysis for the
patrol and investigative operations for the seven          MCSO, compared with previous analyses under the
districts of the county, which include an array of         court order. This approach relies on propensity score
businesses, residents, and communities. Additionally,      matching (PSM) to compare stops that had similar
the MCSO operates specialized units and teams, such        stop characteristics other than the race of the driver.
as narcotics investigations, the animal crimes unit,       This report examines patterns of patrol activity within
canine teams, and tactical operations.                     the MCSO; it does not analyze or identify individual
                                                           deputies. The MCSO expects to use this report
Since 2014, the MCSO has worked towards achieving
                                                           as a knowledge base of traffic stop activity in the
compliance with a federal court order entered in
                                                           organization and as a guide for potential interventions,
2013, requiring the MCSO to stop its immigration
                                                           initiatives, and new policies in conjunction with the
enforcement and refrain from using Hispanic ancestry
                                                           Monitoring Team and Parties.
as a factor in making law enforcement decisions. In
Manuel de Jesus Ortega Melendres v. Arpaio (now
Manuel de Jesus Ortega Melendres v. Penzone), a            Purpose of traffic stop analyses
federal judge found that the MCSO violated the rights      Analyses of patrol activity are increasingly common
of Latinos in Maricopa County through racial profiling     across US law enforcement agencies. Law enforcement
and a policy of unconstitutionally stopping persons        agencies today face heavy scrutiny by the public
without reasonable suspicion of criminal activity, in      and the media for concerns of bias and disparate
violation of their Fourth and Fourteenth Amendment         outcomes by race in interactions between the police
rights. In 2013, Judge G. Snow of US District Court,       and community members. The interactions under
Arizona, issued the First Supplemental Court Order         scrutiny cover a wide variety of activities including
(First Order) to the Maricopa County Sheriff’s Office to
address the pattern of disparate treatment of Hispanic
community members in Maricopa County. The First            1 In 2016, the Court issued the Second Supplemental Court
                                                             Order (Second Order), establishing additional oversight
Order established actions required for the MCSO to           and reforms for the MCSO. The Second Order does not
attain compliance, including introducing new analysis,       include actions or requirements related to traffic stops.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                           3
   officer-involved shootings, use of force, searches,         for evidence of racial disparity (Riley et al., 2005;
   and traffic stops (see, for example, Correll et al.,        Ridgeway, 2006; Tillyer et al., 2010). Methods for
   2007; Fridell & Lim, 2017; Fryer, 2016; Ridgeway,           assessing disparate outcomes have also evolved to
   2006; Ritter, 2017). Although most law enforcement          incorporate measures beyond stop rates, focusing
   officers do not intentionally practice biased policing,     on stop outcomes such as citations and searches
   they may exhibit behaviors that appear biased or            (Fridell, 2004; Fridell, 2005; Tillyer et al., 2010). In
   that result from implicit bias (Marsh, 2009; Nix et al.,    addition, more sophisticated benchmarks are used to
   2017; Spencer, Charbonneau, & Glaser, 2016). Even           analyze traffic stops, moving away from the previously
   though law enforcement strives for fair treatment,          common use of population as an external benchmark
   officers may unconsciously treat community members          for assessing disparate outcomes (Grogger &
   differently (Hall, Hall, & Perry, 2016; Helfers, 2016;      Ridgeway, 2006; Lange, Johnson, & Voas, 2007).
   Stroshine & Dunham, 2008).
                                                               Understanding the expectations and limitations of
   Implicit bias refers to the attitudes or stereotypes that   quantitative analysis related to the investigation of
   unconsciously affect our understanding, actions, and        implicit bias is important. Research on traffic stops
   decisions (Staats, Capatoso, Wright, & Contractor,          includes both pre-stop and post-stop analysis. Pre-
   2015). In contrast to implicit bias, explicit bias refers   stop analysis studies whether the race of the driver
   to attitudes and beliefs about a person or group on         affects stop rates, and post-stop analysis studies
   a conscious level (James, 2018), such as prejudice.         whether the race of the driver affects the outcome of
   Implicit bias occurs and affects individuals without        a stop after an officer initiates it. The limitations of
   their awareness or intentional control (Staats et al.,      these two analyses differ and illustrate the difficulties
   2015). An officer’s implicit biases may affect his or her   of traffic stop analysis. A pre-stop analysis requires
   interactions with a driver when making a traffic stop       estimating the local driving population, which is a
   and may affect stop outcomes on an individual level.        complex problem. Using census data is imprecise,
   This issue goes beyond the scope of law enforcement         since it includes non-drivers and may not accurately
   agencies because all people possess implicit biases,        reflect the driving population or the racial distribution
   and implicit biases occur naturally on a subconscious       of drivers who violate traffic laws (McMahon, Garner,
   level (Staats et al., 2015). Awareness of implicit bias     Davis, & Kraus, 2002; Tregle, Nix, & Alpert, 2019). Other
   gives law enforcement agencies the opportunity to           methods for estimating the racial distribution of the
   work with organizations and researchers on methods          driving population, such as observing and recording
   and training to reduce implicit bias and its effects.       the race of drivers in a given jurisdiction over time or
   Researchers can develop methods to identify officers        using driver license race data, can be cost-prohibitive
   who possibly need implicit bias or other training           or infeasible due to data unavailability (Fridell, 2004;
   through quantitative analysis of disparate outcomes.        Tillyer et al., 2010).

   Over time, methods for identifying evidence of              Conducting post-stop analysis mitigates some of
   disparate outcomes have evolved. Early research             these issues because the population under study is
   on bias in policing and disparate outcomes relied           contained within the traffic stop data and does not
   primarily on correlational and simple comparative           need to be estimated (Withrow, Dailey, & Jackson,
   methods (Gaines, 2006; Novak, 2004; Persico & Todd,         2008; Ridgeway and MacDonald, 2010). Despite
   2006; Rodriguez et al., 2015; Smith & Petrocelli, 2001).    improvements in analytical methods, correct and
   Researchers now use methods such as propensity              in-depth traffic stop data from agencies is still
   score matching or weighting to analyze traffic              necessary to accurately measure disparate outcomes;
   stops and other law enforcement activity outcomes           the absence of this data can limit the scope and




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                         4
effectiveness of the results. Some agencies track data       suggests that disparate outcomes during traffic stop
for their traffic stops meticulously, while other agencies   activity is common in law enforcement agencies in the
may track only limited information, such as when             United States.
a stop occurred, the driver’s race, and limited stop
                                                             Researchers have analyzed patrol activity in many
outcomes, or they may store data about traffic stops
                                                             ways. Recently, the Stanford Computational Policy
across data systems that cannot be readily linked.
                                                             Lab (Pierson et al., 2019) compiled a dataset of 100
Based in part on the limitations of traffic stop analysis,   million traffic stops from municipal and state agencies.
the presence of disparate outcomes does not                  To date, this project is the largest traffic stop study
necessarily indicate the presence of bias. Practitioners     to investigate racial disparities in outcomes. The
and consumers of bias research should understand             study used a “veil of darkness” method to compare
that disparate outcomes do not definitively indicate         stop rates by race in situations in which officers
bias (Fridell, 2004; Simoiu, Corbett-Davies, & Goel,         presumably could see the race of the driver versus
2017). Quantitative analysis cannot capture all the          those (in conditions of darkness) in which officers
possible reasons that could explain the disparate            presumably could not. The study found evidence
outcomes. Even with these limitations, the results           of disparate outcomes in traffic stops across the
from statistical analysis can provide better insight         compiled agencies when controlling for time of day.
into policing practices in an agency and serve as a          Several law enforcement agencies have taken on
useful system for identifying disparate outcomes for         the task of analyzing their patrol activity data and
action by the agency. Such a system provides agencies        developing a plan to reduce racial disparities, including
with a tool to review officer traffic stop conduct and       the Cincinnati Police Department (Ridgeway, 2009),
determine the necessary actions, if any, for officers and    Durham Police Department (Taniguchi et al., 2016),
agencies as a whole.                                         Minneapolis Police Department (Ritter & Bael, 2005),
                                                             and New York Police Department (Ridgeway, 2007).
A greater number of law enforcement agencies
                                                             Overall, the use of statistical analysis for identifying
now analyze their traffic stop data, internally or in
                                                             racial disparities in traffic stops is increasingly crucial,
partnership with researchers and analysts. The majority
                                                             and previous analyses indicate that disparities exist
of analyses conducted to-date find racial disparity
                                                             across the nation.
in traffic stop outcomes. Tillyer et al. (2010) states,
“Analyses of these data demonstrate a relatively
consistent trend of racial/ethnic disparities in vehicle
                                                             Organization of this report
stops and vehicle outcomes.” The majority of existing        This report is organized into four sections:
studies have shown evidence of racially disparate            introduction, approach, findings, and discussion.
rates of stops or outcomes of patrol activity in law         The approach section explains the MCSO and CNA’s
enforcement agencies (Norris, Fielding, Kemp, &              methods for analyzing traffic stop outcomes and
Fielding, 1992; Smith & Petrocelli, 2001; Engel &            developing this report. The findings section details
Calnon, 2004; Novak, 2004; Rojek, Rosenfeld, &               results of the traffic stop analysis on the selected
Decker, 2004; Gaines, 2006; Weiss & Rosenbaum,               outcomes. Finally, the discussion section reviews the
2006; Gelman, Fagan, & Kiss, 2012; Rosenfeld, Rojek,         significance of the analytical findings and discusses
& Decker, 2012; Tillyer & Engel, 2013; Baumgartner,          future analyses that the MCSO and CNA will conduct
Epp, & Shoub, 2018). A few studies have documented           in response to the Order. Appendices in this document
findings of no racial disparity in traffic stops (Groggery   provide a references list and list of acronyms.
& Ridgeway, 2006; Higgins, Vito, Grossi & Vito, 2012;
Taniguchi et al., 2016). The balance of the evidence




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              5
   Additionally, we provide supplemental appendices              perceived race of the driver, the contact conclusion,
   to this report in a separate companion document,              and search and seizure information. TraCS also
   including supporting data tables, alternate PSM               includes data fields capturing information about
   methods, and analytical support and robustness                technical issues or language barriers, and it includes
   checks. Law enforcement researchers and analytical            a comment field for deputies to input additional
   practitioners looking to implement similar studies in         information.3 After the deputy fills out the event on
   other agencies will likely find these appendices              TraCS, the system forwards entries for supervisory
   of interest.                                                  review and, if necessary, revision.

                                                                 Of the 209 variables available through TraCS (including

   Approach                                                      deprecated legacy variables), we used a subset to
                                                                 analyze racial disparities in stop outcomes, as well as
   In this section, we discuss the data and variables we         construct and append data using variables present
   used in the traffic stops analysis and our methodology        in TraCS and other MCSO systems. Here we briefly
   for the analysis. We begin by describing the MCSO             describe the variables used in the analysis and those
   Traffic and Criminal Software (TraCS) data system and         constructed by the analysis team. For all categorical
   defining the variables used in the analysis, as well as       variables coded into a single variable (such as stop
   describing the data cleaning process prior to analysis.       classification or perceived race of the driver), we
   We then discuss the propensity score matching                 constructed indicator variables for each category.
   approach used for assessing racial disparity in the           Data about the stop. We used the stop date, stop
   length of stops, searches, citations, and arrests, as well    start time, and stop end time variables to develop
   as the chi-square analysis used for assessing racial          descriptive information about stops conducted by the
   disparity in seizure rates. We discuss the alternate          MCSO. We also used the start time and end time to
   specifications used for the propensity score matching         construct the stop length variable, which codes how
   analyses. We close the section by noting specific             long a stop lasted in minutes from reported start to
   considerations when interpreting the findings from this       finish. We also used stop time to construct an indicator
   analysis as well as limitations of the approach.              variable capturing stops occurring between 8:00 pm
                                                                 and 8:00 am, as a proxy for time of day used as a
   Overview of data and variables                                matching variable.4 Stop classification summarizes the
   The Maricopa County Sheriff’s Office uses TraCS to            reason for the stop, per the Arizona Revised Statutes
   capture data from the field regarding traffic stops.          (ARS), classified into four categories: criminal, civil
   TraCS is a data collection, records management, and           traffic, criminal traffic, and petty.5 Deputies can also
   reporting software for public safety professionals.           indicate whether circumstances beyond their control
   Deputies use TraCS during traffic stops to document           extended the length of a stop, including technical
   aspects of the traffic stop, including driver and vehicle
   characteristics as well as activities that occur during       3 A detailed description of the TraCS data collection system
   the stop. TraCS captures the start time, end time,              and included variables is available in MCSO policy #EB-2
   and geolocation for the traffic stop.2 The system also          “Traffic Stop Data Collection,” available publicly on the
                                                                   MCSO website: https://www.mcso.org/Policy/policies.
   requires the deputy to enter variables such as the            4 The use of time of day as a matching variable is
                                                                   complicated by the cyclical nature of time variables in
   2 In some patrol areas, particularly within Lake Patrol’s       which 23:59 is closer to 00:01 than it is to 23:00, which
     jurisdiction, GPS coverage can be inconsistent. In these      cannot be readily captured using any continuous variable
     cases, TraCS may not automatically capture the GPS            construction.
     coordinates of the stop. We discuss this issue further in   5 The MCSO has added a fifth stop classification option—
     the section on missing data.                                  civil—as of 2019, which will be present in future analyses.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              6
issues (e.g., a printer failure), a language barrier, a DUI    stops during the 18-month period with respect to their
stop, training, or calling for a tow.                          date of birth, date of hire at the MCSO, sex, race, and
                                                               title. We used sex, race, and title for only descriptive
Data about stop outcomes. Stop conclusion data
                                                               purposes. We used date of birth and date of hire at the
describe the outcome of the stop as a citation,
                                                               MCSO to construct variables indicating the deputy’s
warning, or incidental contact. Stop conclusion data
                                                               age (in days) and tenure in the organization (in days)
can also take the value of “long-form,” used in cases
                                                               on the day that a stop took place. The analysis team
of a non-booked arrest.6 TraCS indicates whether
                                                               also constructed a deputy productivity variable equal
a stop included a search of the driver or vehicle
                                                               to the number of stops the deputy made over the
(passenger searches are omitted from this analysis)
                                                               18-month period.
and whether that stop was incident to arrest or towing.
We constructed a variable for analyzing searches that          Data verification and missing data
indicates whether a search of the driver or vehicle            The analysis team reviewed the July 2017 through
took place. For this analysis, we restricted our interest      December 2018 TraCS data for data quality (i.e.,
in searches to those that are non-incidental (i.e.,            missing data or out-of-range values) and verification.
discretionary) in nature. For example, policy dictates         We identified missing data in several fields. As noted
that all individuals be searched prior to detention and        previously, geolocation data should automatically
all vehicles be inventoried prior to tow; searches that        be added to each TraCS entry, but it can be missing
occur incident to arrests or tows are not discretionary        if the stop was made in an area without sufficient
and thus were excluded from our analysis of outcomes.          GPS coverage. The analysis team identified 469 stop
Deputies also indicate in TraCS whether a search               data entries with missing latitude and longitude
resulted in the seizure of contraband or not.                  coordinates. The MCSO used the coded location for
                                                               these stops to impute the latitude and longitude for all
Data about the driver. We used the post-stop
                                                               entries. Five stops were missing data for the ARS code-
perceived race of the driver to classify driver race as
                                                               based stop classification; the MCSO imputed values
Asian, Black, Hispanic, Native American, or White. We
                                                               for each of these from the specific ARS code entered
also used the post-stop perceived sex of the driver
                                                               for these stops. The analysis team also identified
to create an indicator variable for male drivers (with
                                                               seven stops that had not been fully reviewed, revised,
female drivers and unknown sex drivers collapsed as
                                                               and approved by supervisors (i.e., “non-90 stops”).
the comparison category). We also considered the
                                                               The MCSO flagged each of these for supervisors and
reported license plate of the vehicle the driver was
                                                               deputies to review and finalize and provided updated
operating, classifying it as in-state or out-of-state.
                                                               data for these stops. The stop classification field is now
The CNA analysis team appended data not housed                 mandatory in TraCS, and the MCSO is implementing
with TraCS into our analysis, including information            audit procedures to check for missing geolocation data
about special assignments and deputy characteristics.          and non-approved stops on a weekly basis.
The MCSO manually compiled data about special
                                                               The analysis team identified additional missing data
assignments by deputy, by date. Special assignments
                                                               that the MCSO could not adjudicate or impute. Five
during the timeframe of this analysis included DUI
                                                               stops were missing indicators in the five extended
task forces, aggressive driver enforcement, and the
                                                               stop indicators; we omitted these from the length
Drug Recognition Expert (DRE) unit. In addition, the
                                                               of stop analysis. Five stops were missing data on
MCSO compiled data about all deputies who made
                                                               whether the deputy searched the vehicle (and one of
                                                               these was missing data on whether a driver search
6 The state of Arizona allows law enforcement personnel
  to perform both custodial bookings as well as citations in   was conducted) and were omitted from the analysis
  lieu of detention (i.e., non-booked arrests).



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                              7
   of searches and seizures. Indicators for extended          Propensity score matching is a quasi-experimental
   stop reason and of searches are mandatory fields           method of statistical comparison. Researchers use
   as of November 2017, so these variables should not         quasi-experimental methods in circumstances in which
   have missing values in future analyses. Four variables     random assignment (i.e., experimental approaches)
   were missing data for the vehicle license plate; we        are not feasible or practical; these techniques leverage
   omitted these from all analyses, since in-state plate      specific data structure and statistical techniques to
   status is used as a propensity score matching variable.    approximate experimental conditions (Shadish, Cook,
   Taken together, the missing data represent less            & Campbell, 2002). In this case, propensity score
   than 0.1 percent of the overall data, well below any       matching matches individual events (in this case, traffic
   standard thresholds for concerns regarding missing         stops) with similar events based on their characteristics
   data biasing analysis or findings. Supplemental            (listed at the end of this paragraph). Specifically,
   Appendix 1 describes missing data by variable.             propensity score matching identifies the most similar
                                                              events in or not in a condition of interest (in this
   To prepare the final dataset for analysis, in addition
                                                              case, Hispanic, Black, or all minority drivers) using a
   to constructing variables as noted above, the analysis
                                                              propensity score (Rosenbaum & Rubin, 1983; Apel &
   team removed non-traffic stop data and dropped
                                                              Sweeten, 2010). For this traffic stops analysis, we used
   duplicate stop entries (TraCS creates duplicate lines
                                                              a logistic regression in the first stage of propensity
   to capture data for multiple contacted passengers;
                                                              score matching to determine the probability that a
   since this analysis focuses solely on drivers, these
                                                              stop involved a driver of a particular race (Hispanic,
   lines represent duplicate data). We removed all
                                                              Black, and all minorities). We performed matching
   stops indicated as field interviews (FIs) in the contact
                                                              analyses using observed characteristics of the stop—
   conclusion variable since this meant the stop did
                                                              namely whether the stop was conducted as part of a
   not end in an arrest, citation, or warning and is not
                                                              special assignment, the driver’s sex, the stop longitude
   relevant for this analysis. We then identified duplicate
                                                              and latitude, whether the stop took place between
   entries based on the event number, deputy’s badge
                                                              8:00 am and 8:00 pm, the stop classification, whether
   number, and driver’s first name and last name, and
                                                              the vehicle had out-of-state plates, and whether the
   we removed all entries identified as duplicates based
                                                              deputy indicated the stop was extended for one of the
   on these criteria. In addition, in the review of missing
                                                              five reasons discussed above.7,8
   data entries, the MCSO identified one line of data
   inadvertently coded as a traffic car stop that was         After this matching step, we conducted comparisons
   actually a bicycle stop. We removed this line of data      using the propensity scores to match observations.
   from analysis.                                             For the baseline analysis presented in the main body
                                                              of this report, we used nearest neighbor matching (in
   Methodology                                                which stops in the condition of interest are compared
                                                              by propensity score with the nearest one stop that
   To most accurately estimate differential outcomes from
                                                              is not in the condition of interest). We chose nearest
   traffic stops based on the race of the driver, we used
                                                              neighbor matching as the baseline case because it
   two statistical approaches across the five outcome
   variables under consideration. To analyze length of
   stop, searches, citations vs. warnings, and arrests, we    7 Stop classification requires that one condition be omitted
                                                                as the comparison condition; we omitted the “petty” stop
   used propensity score matching. To analyze seizure           classification.
   rates during searches, we used chi-square testing. We      8 The analysis team initially planned to include driver date
   discuss each of these approaches in more detail below.       of birth (as a proxy for age) as a matching variable; the
                                                                logistic regression results did not converge with this
                                                                variable included, and thus it had to be dropped from this
                                                                analysis.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                           8
is the least susceptible to problems with achieving         minority and non-minority drivers (Persico & Todd,
common support (Caliendo & Kopeinig, 2005), a               2006; Ridgeway and MacDonald, 2009; Walker, 2003;
necessary condition for validating propensity score         Simoiu et al., 2017). For this analysis, as noted
matching results. Supplemental Appendix 6 describes         previously, we considered only searches that were
common support and results from common support              not incident to arrest or towing. We used a standard
testing in more detail. To check the robustness of our      chi-square analysis with Pearson’s and likelihood ratio
results, we ran each analysis using radius matching (in     tests (Pearson, 1900). We also ran Fisher’s exact test
which stops in the condition of interest are compared       (due to the small number of stops of Asian and Native
with all stops within a certain propensity score range      American drivers) for comparison purposes.
that are not in the condition of interest) using multiple
                                                            Alternate specifications
radii values. Finally, we also used nearest N-neighbor
                                                            As noted above, we varied the propensity score
matching (in which stops in the condition of interest
                                                            approach for the propensity score matching analyses
are compared with the nearest N stops by propensity
                                                            to encompass two matching methods: radius and
score that are not in the condition of interest). We also
                                                            neighbor. We also varied the parameters used for
considered matching with and without replacement as
                                                            the radius caliper size and the number of neighbors
a sensitivity check. Supplemental Appendix 5 presents
                                                            matched. We also considered the impact of allowing
detailed results from the robustness check analyses.
                                                            replacement (i.e., whether an observation can be used
For all analyses, we present findings in terms of           as a match for multiple other observations) for nearest
the average treatment effect—that is, the average           neighbor and radius matching.9 The Supplemental
difference of outcomes between stops in and not in          Appendices to this report present the results from the
the condition of interest (Rosenfeld, Rojek, & Decker,      alternate specifications.
2012). We report the average treatment effect,
                                                            For the length of stop analysis, we also considered
reflecting the difference between outcomes in stops
                                                            an alternate specification in which we added controls
involving Hispanic or Black community members vs.
                                                            for extended stop indicators to estimate the average
non-Hispanic and non-Black community members. We
                                                            treatment on the treated, as well as a model in which
report the average treatment effect in lieu of average
                                                            we used the extended stop indicators as matching
treatment on the treated, since average treatment on
                                                            variables. We also considered models limited to those
the treated is largely appropriate when individuals
                                                            stops with and without the extended stop indicators
can choose their assignment into the condition of
                                                            for comparison purposes and because the extended
interest, which is not the case for minority status.
                                                            stop indicators are self-selected by deputies in the
For all propensity score analyses, we conducted
                                                            TraCS form. We anticipate the MCSO will further
standard checks of balance and common support. We
                                                            explore the extended stop indicators in future analyses
summarize these results in the body of the report and
                                                            with support from the analysis team. Including control
present them in detail in Supplemental Appendix 3.
                                                            variables in the second stage of the propensity score
We analyzed the rate of seizures during searches            matching analysis is feasible only when nearest
using a standard chi-square test of homogeneity             neighbor matching is used; therefore, we present only
across mutually exclusive categories (in this case,         findings from that specification for these alternate
race). This test uncovers whether rates of seizures vary    specifications.
significantly across racial categories. As noted in the
literature, differential rates of seizures may indicate
racial bias, since it suggests deputies may use different   9 Matching without replacement cannot be feasibly
                                                              conducted on N-to-1 neighbor matching analyses.
decision criteria or thresholds prior to searches of




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                        9
   Considerations and limitations                              currently available data from the MCSO. Therefore, for
                                                               stop rates, we present descriptive statistics only.
   Propensity score matching represents a substantial
   improvement over past methods of estimating racial          We continue this section by presenting the findings
   disparity in law enforcement activities, since it does      from the comparative propensity score matching
   not rely on the development of imperfect or cost-           and chi-square test of homogeneity. For each stop
   prohibitive external benchmark data, and it more            outcome analyzed using propensity score matching,
   precisely estimates the true differences in outcomes        we include results from comparing Hispanic drivers
   when accounting for differences in circumstance             to all other drivers and comparing Black drivers to all
   between interactions (e.g., traffic stops). However,        other drivers. We did not specifically analyze Asian or
   the methodology is not without limitations. First, as       Native American drivers due to the relative sparsity of
   previously noted, the matching step relies on the           stops involving drivers of these races. The chi-square
   estimation of a logistic regression, which requires         analysis includes drivers of all races.
   estimates to converge over iterative analysis steps.
   This can limit the inclusion of variables and
                                                               Descriptive statistics
   observations if convergence is impossible for a given
                                                               In this section, we describe the data included in this
   model specification. The model also cannot account
                                                               analysis of traffic stops conducted by the MCSO
   for any variable that perfectly predicts the condition
                                                               between July 2017 and December 2018 (an 18-month
   of interest, though this did not occur in any of the
                                                               period). We present the characteristics of the drivers,
   estimated models in this analysis.
                                                               characteristics of the stops themselves, characteristics
   Finally, as with all statistical techniques to assess       of stop outcomes, and characteristics of the deputies
   outcomes and behavior from law enforcement                  making the stops. Supplemental Appendix 1 provides a
   personnel, the results from these analyses can              full table of descriptive statistics for each variable.
   uncover only likely evidence of disparities in outcomes
   based on race—they cannot provide insight into the
                                                               Driver characteristics
                                                               When deputies make a traffic stop, they document
   underlying causes of these disparities.
                                                               their observation of the perceived race of the driver
                                                               both pre- and post-stop in TraCS. We omitted analysis

   Findings                                                    of the pre-stop perception of driver race, since this
                                                               variable takes the value “unknown” in 96 percent of
   In this section, we begin by describing the included        stops. Post-stop, deputies perceived 66 percent of
   variables. As part of the descriptive statistics, we        drivers as White, 23 percent as Hispanic, and 7 percent
   present the rates of traffic stops by race of driver. The   as Black. The remaining 4 percent of stops were of
   analysis team worked closely with the MCSO to assess        Native American and Asian drivers.
   various options for external benchmarks to use as a
   comparison condition for stop rates by race. Most
   previously used or proposed external benchmarks
   provide inaccurate estimates of the driving
   population (census population) or are cost-prohibitive
   (collection of data on driver race using observations
   at intersections). We considered several emerging
   practices (comparison of daytime vs. nighttime stop
   rates, use of accident data, comparison of T5 stop
   rates), but we could not implement these using the


MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                       10
Figure 1. Stops by post-stop perceived driver race

                                              618                 250
                                              Asian          Native American
                                                3%                 1%
                                      1,715
                                      Black
                                       7%




                               5,643
                              Hispanic
                                23%




                                                                           16,270
                                                                            White
                                                                               66%


The deputies also enter post-stop perceived sex in TraCS. The drivers stopped were 62 percent male and
38 percent female with 10 stops for which the deputy could not determine the sex of the driver.


Figure 2. Stops by post-stop perceived driver sex


                                               10
                                            Unknown
                                              0 04%




                              9,392
                              Female
                              38 34%




                                                                           15,094
                                                                            Male
                                                                               61 62%



Stop characteristics
Over the 18-month period for this analysis, the MCSO deputies performed 24,499 traffic stops. Traffic stops
over this period exhibit a downward trend with a slight increase from July to September 2018, and again from
November to December 2018. Analysis of recent data suggests that deputies may be making more stops per
month in 2019; the analysis team will monitor and comment on this trend in the next annual report.


MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                 11
   Figure 3. Stops by month, July 2017–December 2018


     1800
     1600
     1400
     1200
     1000
      800
      600
      400
      200
         0
              2017-07
                        2017-08
                                  2017-09
                                            2017-10
                                                      2017-11
                                                                2017-12
                                                                          2018-01
                                                                                    2018-02
                                                                                              2018-03
                                                                                                        2018-04
                                                                                                                  2018-05
                                                                                                                            2018-06
                                                                                                                                      2018-07
                                                                                                                                                2018-08
                                                                                                                                                          2018-09
                                                                                                                                                                    2018-10
                                                                                                                                                                              2018-11
                                                                                                                                                                                        2018-12
   We also consider the time of day that a stop took place. A majority of the stops occurred between
   7:00 am and 5:00 pm.


   Figure 4. Stops by time of day

     1800
     1600
     1400
     1200
     1000
      800
      600
      400
      200
         0
                5:00-5:59
                6:00-6:59
                7:00-7:59

                9:00-9:59
               1:00-1:59
               0:00-0:59

               2:00-2:59
               3:00-3:59
               4:00-4:59




               8:00-8:59




             16:00-16:59
             17:00-17:59
             18:00-18:59
             10:00-10:59
             11:00-11:59
             12:00-12:59
             13:00-13:59




             22:00-22:59
             23:00-23:59
             14:00-14:59
             15:00-15:59




             19:00-19:59
             20:00-20:59
             21:00-21:59




   Stop length is of particular importance to this analysis, since it is a core aspect of the court order. Stops lasted an
   average of 19.4 minutes, and the majority of stops lasted between 5 and 25 minutes.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                                                                    12
Figure 5. Stop lengths in minutes

                                       50




                                       40




                                       30
                             Percent




                                       20




                                       10




                                        0
                                            0-4   5-9   10-14 15-19 20-24 25-29 20-39 40-49 50-99 100-1,581
                                                                    Minutes



Deputies document in TraCS whether a stop length                          We also considered which stops occurred while the
was extended for reasons beyond their control. The                        deputy was on special patrol assignment. Of the
extended stops field contains five options: DUI stop,                     24,499 stops in the dataset, 693 stops occurred while
language barrier, technical issues, training stop,                        deputies were on DUI Task Force assignment, the most
and vehicle towed. Technical issues occurred almost                       common special assignment in the traffic stop data.
twice as often as the second highest reason, vehicle                      Stops conducted while deputies were assigned to the
towed, representing 9 percent and 5 percent of stops,                     DRE unit were the next most common, followed by
respectively. Based on observations during traffic stop                   aggressive driver enforcement.
ride-alongs, technical issues often involved equipment
failures in the deputy’s vehicle, such as printer failures                Table 2. Stops conducted during special assignments
or the automated license and registration barcode
                                                                           Special assignment                  Counts
scanner being inoperable.
                                                                           DUI Task Force                        693
Table 1. Extended stop reasons                                             Aggressive Driver                      67
                                                                           DRE Unit                               112
  Reason indicated            Percentage of stops
 DUI stop                                         3%
                                                                          Stop outcomes
 Language barrier                                 1%                      Contact conclusion documents the outcomes from
 Technical issues                                 9%                      each stop. Of the stops, 55 percent concluded with
 Training stop                                    3%                      a citation, 45 percent ended with a warning, and less
                                                                          than 1 percent ended with a long-form submission
 Vehicle towed                                    5%
                                                                          or incidental contact. The incidental contact refers


MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                    13
   to situations in which a deputy makes incidental contact with the driver or other occupant of the vehicle and
   that person does not receive a warning, citation, or long-form charges. A long form is used when charges are
   submitted on a person, but they are not booked into jail. They may be charged if the county attorney or judge
   pursue the charges submitted in the long-form complaint.

   Figure 6. Traffic stop contact conclusions




                Citation
                Warning
     Incidental Contact
             Long Form


                              0%            20%               40%                 60%                80%                100%




   The MCSO organizes stops into four categories, based on A.R.S code: civil traffic, criminal traffic, criminal, and
   petty. Civil traffic stops comprise an overwhelming majority of the stops that occur. Civil traffic violations include
   violations in which the driver does not face jail time and instead pays a fine. Examples of these include speeding,
   equipment violation, or seatbelt violations. Criminal traffic violations are traffic violations that result in a fine and
   involve possible jail time. These include criminal speeding, reckless driving, driving under the influence, or driving
   on a revoked or cancelled license. Petty violations are criminal violations with less severe penalties that do not
   include the possibility of jail time. These include boating violations, park violations, and curfew violations. Criminal
   violations are non-traffic violations that involve possible jail time and typically are incident to the traffic stop, such
   as stopping an individual with an active warrant for criminal activity or identifying criminal activity not related to
   the stop. Of the traffic stops that result in a citation, 98 percent result in a civil traffic classification, and 2 percent
   result in a criminal traffic classification. Criminal classifications and petty classifications occur 49 and 8 times
   respectively in the dataset, accounting for less than a quarter of a percent of the stop classification reasons.

   Figure 7. Traffic stop classifications




         Civil Traffic
    Criminal Traffic
            Criminal
               Petty


                         0%            20%                 40%                 60%                 80%                 100%




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                               14
 Figure 8 presents information about searches. MCSO policy dictates that deputies search all arrested drivers and
 search all towed vehicles; these searches are not discretionary on the part of the deputy. Non-incidental searches
 refer to searches that are not connected to arrests or tows; these represent discretionary searches conducted by
 deputies. As Figure 8 shows, the vast majority of searches of drivers occurred incident to arrest. For this analysis,
 we considered searches of drivers or vehicles as a search outcome; most searches MCSO deputies conducted were
 of vehicles, rather than drivers.


  Figure 8. Searches                                                               Figure 9. Seizures during searches

          6
                                                                                             30



          5
                                                                                             25



          4
                                                                                             20



          3
                                                                                             15
Percent




                                                                                   Percent




          2
                                                                                             10



          1
                                                                                              5



          0
              Driver   Vehicle Search Driver   Non          Non        Non                    0
              Search   Search    or Vehicle Incidental   Incidental Incidental                    Driver Search   Vehicle Search     Driver or
                                              Driver       Vehicle   Driver or                     and Seizure     and Seizure     Vehicle Search
                                              Search       Search Vehicle Search                                                    and Seizure




 For all stops involving a search, deputies record whether the search turned up contraband, i.e., the incidence
 of seizures predicated on searches. The overall seizure rate across all non-incidental searches was 30 percent;
 22 percent of searches of drivers resulted in seizures, and 29 percent of searches of vehicles resulted in seizures.




 MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                     15
       Figure 10. Arrests during traffic stops

                               5




                              4
                                                                                                                    Deputies use the driver arrest variable field to
                                                                                                                    document whether arrests are classified as cite and
                                                                                                                    release (i.e., citation in lieu of detention) or bookings.
                               3                                                                                    Depending on the charges against the driver, deputies
                                                                                                                    can use their discretion to choose between the two
    Percent




                                                                                                                    options. For example, a deputy arresting an individual
                                                                                                                    for driving under the influence may use his or her
                               2
                                                                                                                    discretion regarding whether the individual is too
                                                                                                                    impaired to be released on their own recognizance
                                                                                                                    and should be booked for the night. Arrests of drivers
                               1                                                                                    are rare among traffic stops, representing 6 percent of
                                                                                                                    total traffic stops.



                               0
                                         Driver Booked                 Driver Cited



       Figure 11. Deputy productivity (number of stops
       over the 18-month period)
                        300




                        250




                                                                                                                    Deputy characteristics
                        200                                                                                         The dataset includes 355 deputies from the
                                                                                                                    Maricopa County Sheriff’s Office. We begin by
                                                                                                                    presenting data about deputy productivity, measured
   Number Of Deputies




                        150
                                                                                                                    as the total number of stops conducted by deputies
                                                                                                                    over the 18-month period in this analysis. As Figure
                                                                                                                    11 shows, most deputies conducted between 1 and
                        100
                                                                                                                    51 stops during this period, but a notable minority of
                                                                                                                    deputies made over 500 stops in the
                         50
                                                                                                                    same period.



                          0
                              1-50   51-100 101-150 151-200 201-250 251-300 301-350 351-400 401-450 451-500 > 500

                                                             Number Of Stops




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                                              16
The deputies making stops were 77 percent White and 18 percent Hispanic. Black, Alaskan Native or American
Indian, and Asian Pacific Islander made up the remaining 5 percent of deputies.

Figure 12. Deputy race in the patrol unit

                                                  2
                                           Alaskan Native or
                                           American Indian
                                                  1%
                                                                           5
                                                                 Asian Pacific Islander
                                                       9                  1%
                                                      Black
                                                       3%

                                  64
                                Hispanic
                                  18%




                                                                                   275
                                                                                   White
                                                                                   77%



Of the deputies making stops, 341 were male and 14 were female.

Figure 13. Deputy sex in the patrol unit


                                                               Female
                                                                4%




                                                                                 Male
                                                                                  96%



Deputies making traffic stops during the analysis period were on average 38 years old and had served as sworn
deputies for just under 10 years.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                  17
   Figure 14. Deputy age                                               Figure 15. Deputy tenure with the MCSO
                          140                                                                180



                                                                                             160
                          120

                                                                                             140

                          100
                                                                                             120




                                                                        Number Of Deputies
     Number Of Deputies




                          80                                                                 100



                                                                                             80
                          60


                                                                                             60

                          40
                                                                                             40


                          20
                                                                                             20



                                                                                              0
                           0
                                                                                                   <1   1-5   6-10      11-15   16-20   21-25   >25
                                20-29   30-39   40-49    50-59   >60
                                            Deputy Age                                                               Tenure



   Comparative analysis
   In this section, we present the findings from analyzing each stop outcome. We summarize the findings from the
   statistical analysis here. Supplemental Appendix 2 includes results from the logistic regressions for each of the
   conditions of interest. Supplemental Appendix 3 includes detailed tables of the propensity score matching results.
   Supplemental Appendix 4 provides results from the analyses of stop length that include extended stop indicators.
   Supplemental Appendix 5 provides results from the other alternate specifications, and Supplemental Appendix 6
   provides details on the results of the common support and balance tests for each specification. Note that we
   present the full analysis of seizures predicated on searches in the main body of the report.

   For the propensity score matching results, we used a p-value of 0.05 or less to indicate significance. Given that the
   sample size for all analyses was over 100, this resulted in a critical t-statistic of 1.96 (t-statistics above this value
   indicate significance, and those below indicate a failure to reject the null hypothesis of no statistically
   significant difference).

   Common support and balance assumptions were met for all the baseline analyses (see Supplemental Appendix 6
   for further details on these tests). In propensity score matching analysis, common support is assumed for valid
   estimation. Common support means that all observations contain a positive probability of being in the condition
   of interest or not, based on the probability score (p-score) (Khandker, Koolwal, & Samad, 2010). Balance evaluates
   the effectiveness of the matching procedure in reducing observable differences between observations within and
   out of the condition of interest (Khandker, Koolwal, & Samad, 2010). After matching takes places, the differences
   between observations in the condition of interest and their matches on the observable characteristics used for
   matching should be minimal.

   All analyses presented in this section include all observations unless otherwise noted.


MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                                        18
Stop length
The analysis team investigated differences in stop length between Hispanic and non-Hispanic drivers, Black and
non-Black drivers, and minority and White drivers. Table 3 summarizes the findings from this analysis. Our analysis
found statistically significant differences in stop lengths for all the comparisons (with all t-statistics exceeding
1.96), ranging from a difference of just over 2 minutes for Black drivers compared with non-Black drivers, to over
4.5 minutes for Hispanic drivers compared with non-Hispanic drivers. The findings were consistent across all
alternate specifications of the main propensity score matching model with replacement.10


Table 3. Propensity score matching results for stop length

                                                                                                   Statistically
              Model                     Difference (in minutes)            t-statistic             significant?
 Hispanic v. non-Hispanic drivers                    3.65                      4.51                      Yes
 Black v. non-Black drivers                          2.24                      2.31                      Yes
 Minority v. White drivers                           3.44                      4.72                      Yes

We considered alternate specifications for the analysis of stop length in which we used the extended stop
indicators to modify the propensity score matching model in three ways. As noted above, deputies can indicate
whether they experienced specific circumstances that extended the length of a stop beyond their control, which
include technical issues (e.g., a printer failure), a language barrier, a DUI stop, training, or calling for a tow. We
considered three mechanisms of controlling for the stop length indicators. First, we introduced the stop length
indicators in the second stage matching analysis as control variables. Since we had to conduct the alternate
specification analysis manually after the propensity scores were calculated, we could not compare the observed
difference due to driver race directly with the baseline analyses. The observed difference in this estimation
represents the treatment on the treated; in the baseline propensity score matching analysis, the average treatment
on the treated and average treatment effect always fell within 2 minutes of each other. Since the results were not
directly comparable, we focused instead on consistency or inconsistency in statistical significance. Table 4 presents
the results from this analysis. In this specification, the difference in stop length for Hispanic drivers and for Black
drivers as a whole did not differ from the comparison groups of non-Hispanic and non-Black drivers. Minority
drivers were found to have shorter stops than non-minority drivers when controlling for extended stop reasons. As
can be seen in the detailed tables in Supplemental Appendix 4, the extended stop indicators all had a large impact
on stop length (both in estimated effect per the coefficient and in terms of being highly statistically significant).


Table 4. Propensity score matching results for stop length, controlling for extended stop indicators

                                                                                                   Statistically
              Model                     Difference (in minutes) t-statistic                        significant?
 Hispanic v. non-Hispanic drivers                    -0.44                     -0.85                     No
 Black v. non-Black drivers                          -2.10                     -1.57                     No
 Minority v. White drivers                           -2.25                     -4.14                     Yes


10 Models without replacement are known to be less stable due to the likelihood of matching less similar events; we therefore
  comment in the report on consistency among only the models with replacement. Details on results from the models without
  replacement can be found in Supplemental Appendix 5.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                  19
   As a second test of the impact of the extended stop length indicator variables, we introduced those variables as
   matching variables. Table 5 presents the results from this analysis; the differences here are average treatment
   effect and are thus directly comparable to those in the baseline analysis. In this model, none of the differences are
   statistically significant.


   Table 5. Propensity score matching results for stop length, including extended stop indicators as
   matching variables

                                                                                                  Statistically
                 Model                   Difference (in minutes) t-statistic                      significant?
    Hispanic v. non-Hispanic drivers                  -0.83                    -1.73                    No
    Black v. non-Black drivers                         1.19                    1.41                     No
    Minority v. White drivers                         -0.18                    -0.29                    No

   Lastly, we ran separate propensity score matching analyses for stops with an extended stop reason and stops
   without an extended stop reason. Table 6 and Table 7 present the results from these analyses, respectively.
   For stops with an extended stop reason, the length of stop for Hispanic drivers did not differ statistically
   significantly from non-Hispanic drivers, but it did for Black vs. non-Black drivers and for minority vs. White drivers.
   Considering stops that were not noted as extended, the differences observed for Hispanic and minority drivers
   were statistically significant, though the differences were smaller than in the baseline model. Stop lengths in this
   specification did not differ statistically significantly for Black vs. non-Black drivers.


   Table 6. Propensity score matching results for stop length, including only stops noted as extended

                                                                                                  Statistically
                 Model                   Difference (in minutes)           t-statistic            significant?
    Hispanic v. non-Hispanic drivers                   1.07                    0.44                     No
    Black v. non-Black drivers                        13.58                    2.81                     Yes
    Minority v. White drivers                          5.65                    2.50                     Yes


   Table 7. Propensity score matching results for stop length, including only stops not noted as extended

                                                                                                  Statistically
                 Model                   Difference (in minutes) t-statistic                      significant?
    Hispanic v. non-Hispanic drivers                   0.49                    1.99                     Yes
    Black v. non-Black drivers                         0.35                    0.92                     No
    Minority v. White drivers                          0.64                    2.06                     Yes

   Taken together, the results for the stop length outcomes suggest that the extended stop indicators played a
   substantial role in understanding the length of stops conducted by MCSO deputies. The MCSO and CNA expect to
   further investigate the use and impact of extended stop indicators in a future quarterly report.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                          20
Citations
The analysis team investigated differences in citation rates (i.e., the percentage of stops that involved citations,
as opposed to warnings or long forms) between Hispanic and non-Hispanic drivers, Black and non-Black drivers,
and minority and White drivers. Table 8 summarizes the findings from this analysis. Hispanic drivers and minority
drivers were more likely to receive citations, as opposed to warnings or other stop outcomes, than non-Hispanic
and non-minority drivers, respectively. Black drivers, however, did not experience differences in citation rates
compared with non-Black drivers. The findings were consistent across all alternate specifications of the main
propensity score matching model with replacement.11


Table 8. Propensity score matching results for citations

                                                                                                    Statistically
              Model                     Difference (percentage)             t-statistic             significant?
 Hispanic v. non-Hispanic drivers                  3 percent                     2.94                     Yes
 Black v. non-Black drivers                        1 percent                     0.80                     No
 Minority v. White drivers                         3 percent                     3.22                     Yes

Searches
The analysis team investigated differences in search rates (i.e., the percentage of stops that involved searches)
between Hispanic and non-Hispanic drivers, Black and non-Black drivers, and minority and White drivers.
Table 9 summarizes the findings from this analysis. Search rates had statistically significant differences for all
the comparisons, ranging from a difference of 2 percent for Black drivers compared with non-Black drivers to
4 percent for Hispanic drivers compared with non-Hispanic drivers. The findings are consistent across all alternate
specifications of the main propensity score matching model with replacement.12


Table 9. Propensity score matching results for searches

                                                                                                   Statistically
              Model                    Difference (percentage) t-statistic                         significant?
 Hispanic v. non-Hispanic drivers                  3 percent                    5.05                     Yes
 Black v. non-Black drivers                        2 percent                    2.81                     Yes
 Minority v. White drivers                         3 percent                    6.31                     Yes

Arrests
The analysis team investigated differences in arrest rates (i.e., the percentage of stops that involved arrests)
between Hispanic and non-Hispanic drivers, Black and non-Black drivers, and minority and White drivers.
Table 10 summarizes the findings from this analysis. Arrest rates had statistically significant differences for all the


11 Models without replacement are known to be less stable due to the likelihood of matching less similar events; we therefore
  comment in the report on consistency among only the models with replacement. Details on results from the models without
  replacement can be found in Supplemental Appendix 5.
12 Models without replacement are known to be less stable due to the likelihood of matching less similar events; we therefore
  comment in the report on consistency among only the models with replacement. Details on results from the models without
  replacement can be found in Supplemental Appendix 5.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                  21
   comparisons, including a 2 percent difference for both Black drivers compared with non-Black drivers and minority
   drivers compared with non-Minority drivers, as well as a 3 percent difference for Hispanic drivers compared with
   non-Hispanic drivers. The findings were consistent across all alternate specifications of the main propensity score
   matching model with replacement.13


   Table 10. Propensity score matching results for arrests

                                                                                                       Statistically
                 Model                      Difference (percentage)              t-statistic           significant?
    Hispanic v. non-Hispanic drivers                   1 percent                      3.71                    Yes
    Black v. non-Black drivers                         1 percent                      2.85                    Yes
    Minority v. White drivers                          1 percent                      5.06                    Yes

   Seizures
   The analysis team investigated differences in seizure rates, predicated on non-incidental searches, by the race
   of the driver. Table 11 presents the breakdown of searches with and without seizures by the race of the driver.
   The chi-squared test of homogeneity returned χ2=5.93, p=0.204, and the Fisher’s exact test returned p=0.220,
   indicating no statistically significant difference in the distributions of searches with and without seizures across
   driver race.


   Table 11. Seizures during non-incidental searches by race of driver

                            Percentage of searches                Percentage of searches
    Race of driver             without seizures                        with seizures
    Asian                                 88%                                   12%
    Black                                 71%                                  29%
    Hispanic                              73%                                  27%
    Native American                       79%                                   21%
    White                                 67%                                   33%
    Overall                               70%                                  30%


   Discussion
   The MCSO and CNA’s analysis team conclude that there is evidence of disparate outcomes by driver race in
   traffic stops. This finding is consistent with past studies of traffic stop outcomes in other agencies (as noted in
   this report’s introduction), as well as with previous traffic stop analyses within the MCSO under the court order. In
   particular, stops involving Hispanic or Black drivers were more likely to be longer, involve a search, and result in an
   arrest than stops involving non-Hispanic or non-Black drivers. Stops involving Hispanic drivers were more likely to
   result in citations than other outcomes. However, stops involving Black drivers were no more or less likely to end
   in a citation than stops involving non-Black drivers, and searches involving minorities were no more or less likely


   13 Models without replacement are known to be less stable due to the likelihood of matching less similar events; we therefore
     comment in the report on consistency among only the models with replacement. Details on results from the models without
     replacement can be found in Supplemental Appendix 5.



MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                               22
to result in a seizure than searches involving White drivers. Analysis also suggests that the indicators for extended
stop reasons may explain the differences in stop lengths better than the perceived race of the driver, a potential
area for further inquiry by the MCSO and the analysis team. Taken together, we identified disparities in most, but
not all, stop outcomes.

The MCSO will use the analyses in this report to better understand traffic stop behavior in the organization and
better serve the residents of Maricopa County. One application might be developing guidance for supervisors and
deputies to reduce disparities by race in traffic stop outcomes. The information in this report will be foundational
to the MCSO’s efforts to implement data-driven approaches to improving the effectiveness and fairness of patrol
activity. Additionally, this analysis places the MCSO at the forefront of comprehensive, in-depth studies of traffic
stop activity in US law enforcement.

The MCSO and CNA will continue to work closely to analyze traffic stop activity by MCSO deputies. This work will
include developing additional annual analysis reports, monthly analysis reports analyzing individual deputies, and
quarterly reports on special topics selected by the MCSO, CNA, the Monitoring Team, and Parties. In future annual
analysis reports, the MCSO and CNA hope to look back at previous annual reports (beginning with this one) to
analyze trends in traffic stop behavior across the organization.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                          23
   APPENDIX A. References

   Apel, R. J., & Sweeten, G. (2010). Propensity score matching in criminology and criminal justice. Handbook of
      Quantitative Criminology, 10, 543-562.

   Baumgartner, F. R., Epp, D. A., & Shoub, K. (2018). Suspect citizens: What 20 million traffic stops tell us about
      policing and race. New York, NY: Cambridge University Press.

   Caliendo, M., & Kopeinig, S. (2005). Some practical guidance for the implementation of propensity score matching.
       Discussion Paper No. 1588.

   Correll, J., Park, B., Judd, C. M., Wittenbrink, B., Sadler, M. S., & Keesee, T. (2007). Across the thin blue line: police
       officers and racial bias in the decision to shoot. Journal of Personality and Social Psychology, 92(6), 1006.

   Engel, R. S., & Calnon, J. M. (2004). Examining the influence of drivers' characteristics during traffic stops with
      police: Results from a national survey. Justice Quarterly, 21(1), 49-90.

   Fridell, L. A. (2004). By the numbers: A guide for analyzing race data from vehicle stops. Washington, DC: Police
       Executive Research Forum.

   Fridell, L. (2005). Understanding race data from vehicle stops: A stakeholder’s guide. Police Executive Research
       Forum.

   Fridell, L., & Lim, H. (2016). Assessing the racial aspects of police force using the implicit-and counter-bias
       perspectives. Journal of Criminal Justice, 44, 36-48.

   Fryer Jr, R. G. (2016). An empirical analysis of racial differences in police use of force (No. w22399). National Bureau
       of Economic Research.

   Gaines, L. K. (2006). An analysis of traffic stop data in Riverside, California. Police Quarterly, 9(2), 210-233.

   Gelman, A., Fagan, J., & Kiss, A. (2007). An analysis of the New York City police department's “stop-and-frisk” policy
      in the context of claims of racial bias. Journal of the American Statistical Association, 102(479), 813-823.

   Grogger, J., & Ridgeway, G. (2006). Testing for racial profiling in traffic stops from behind a veil of darkness. Journal
      of the American Statistical Association, 101(475), 878-887.

   Hall, A. V., Hall, E. V., & Perry, J. L. (2016). Black and blue: Exploring racial bias and law enforcement in the killings
       of unarmed black male civilians. American Psychologist, 71(3), 175.

   Helfers, R. C. (2016). Ethnic disparities in the issuance of multiple traffic citations to motorists in a southern
       suburban police agency. Journal of Ethnicity in Criminal Justice, 14(3), 213-229.

   Higgins, G. E., Vito, G. F., Grossi, E. L., & Vito, A. G. (2012). Searches and traffic stops: Racial profiling and
      capriciousness. Journal of Ethnicity in Criminal Justice, 10(3), 163-179.

   James, L. (2018). The stability of implicit racial bias in police officers. Police Quarterly, 21(1), 30-52.

   Khandker, S. R., Koolwal, G. B., & Samad, H. A. (2010). Handbook on Impact Evaluation. Washington, DC: The World
      Bank.

   Lange, J. E., Johnson, M. B., & Voas, R. B. (2005). Testing the racial profiling hypothesis for seemingly disparate
      traffic stops on the New Jersey Turnpike. Justice Quarterly, 22(2), 193-223.

   Marsh, S. (2009). The lens of implicit bias. Juvenile and Family Justice Today, 18, 16-19.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                   24| APPENDIX
McMahon, J., Garner, J., Davis, R., & Kraus, A. (2002). How to correctly collect and analyze racial profiling data: Your
  reputation depends on it! In Final Project Report for Racial Profiling Data Collection and Analysis.

Nix, J., Campbell, B. A., Byers, E. H., & Alpert, G. P. (2017). A bird's eye view of civilians killed by police in 2015:
    Further evidence of implicit bias. Criminology & Public Policy, 16(1), 309-340.

Norris, C., Fielding, N., Kemp, C., & Fielding, J. (1992). Black and blue: An analysis of the influence of race on being
   stopped by the police. British Journal of Sociology, 207-224.

Novak, K. J. (2004). Disparity and racial profiling in traffic enforcement. Police Quarterly, 7(1), 65-96.

Pearson, K. (1900). X. On the criterion that a given system of deviations from the probable in the case of a
    correlated system of variables is such that it can be reasonably supposed to have arisen from random
    sampling. The London, Edinburgh, and Dublin Philosophical Magazine and Journal of Science, 50(302), 157-175.

Persico, N., & Todd, P. (2006). Generalising the hit rates test for racial bias in law enforcement, with an application
    to vehicle searches in Wichita. The Economic Journal, 116(515), F351-F367.

Pierson, E., Simoiu, C., Overgoor, J., Corbett-Davies, S., Jenson, D., Shoemaker, A., Goel, S. (2019). A large-scale
    analysis of racial disparities in police stops across the United States. Stanford Computational Policy Lab.

Ridgeway, G. (2006). Assessing the effect of race bias in post-vehicle stop outcomes using propensity scores.
    Journal of Quantitative Criminology, 22, 1-29.

Ridgeway, G. (2007). Analysis of racial disparities in the New York Police Department's stop, question, and frisk
    practices. Rand.

Ridgeway, G. (2009). Cincinnati Police Department traffic stops: Applying RAND's framework to analyze racial
    disparities. Rand.

Ridgeway, G., & MacDonald, J. M. (2009). Doubly robust internal benchmarking and false discovery rates for
    detecting racial bias in police stops. Journal of the American Statistical Association, 104(486), 661-668.

Ridgeway, G., & MacDonald, J. (2010). Methods for assessing racially biased policing.
    In S. K. Rice & M. D. White (Eds.), Race, Ethnicity, and Policing: New and Essential Readings (pp. 180-204). New
    York, NY: New York University Press.

Riley, K. J., Turner, S., MacDonald, J., Ridgeway, G., Schell, T., Wilson, J., Dixon, T. L., Fain, T., & Barnes-Proby, D.
    (2005). Police-community relations in Cincinnati. Rand.

Ritter, J. A. (2017). How do police use race in traffic stops and searches? Tests based on observability of race.
     Journal of Economic Behavior and Organization, 135, 82–98.

Ritter, J. A., & Bael, D. (2005). Detecting racial profiling in Minneapolis traffic stops: A new approach. Economic
     Review, 95, 94-98.

Rodriguez, D., Kunard, L., Johnson, W., LaRochelle, J., & Thorkildsen, Z. (2015). Assessment Report on the Fayetteville
   (North Carolina) Police Department. Washington, DC.

Rojek, J., Rosenfeld, R., & Decker, S. (2004). The influence of driver’s race on traffic stops in Missouri. Police
    Quarterly, 7(1), 126-147.

Rosenbaum, P. R., & Rubin, D. B. (1983). The central role of the propensity score in observational studies for causal
   effects. Biometrika, 70(1), 41-55.

Rosenfeld, R., Rojek, J., & Decker, S. (2012). Age matters: Race differences in police searches of young and older
   male drivers. Journal of Research in Crime and Delinquency, 49(1), 31-55.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                     25| APPENDIX
   Shadish, W. R., Cook, T. D., & Campbell, D. T. (2002). Experimental and quasi-experimental designs for generalized
      causal inference. Belmont, CA: Wadsworth Cengage Learning.

   Simoiu, C., Corbett-Davies, S., & Goel, S. (2017). The problem of infra-marginality in outcome tests for
      discrimination. The Annals of Applied Statistics, 11(3), 1193-1216.

   Smith, M. R., & Petrocelli, M. (2001). Racial profiling? A multivariate analysis of police traffic stop data. Police
      Quarterly, 4(1), 4-27.

   Spencer, K. B., Charbonneau, A. K., & Glaser, J. (2016). Implicit bias and policing. Social and Personality Psychology
      Compass, 10(1), 50-63.

   Staats, C., Capatosto, K., Wright, R. A., & Contractor, D. (2015). State of the science: Implicit bias review 2015.
       Kirwan Institute for the Study of Race and Ethnicity, The Ohio State University.

   Stroshine, M., Alpert, G., & Dunham, R. (2008). The influence of “working rules” on police suspicion and
       discretionary decision making. Police Quarterly, 11(3), 315-337.

   Taniguchi, T., Hendrix, J., Aagaard, B., Strom, K., Levin-Rector, A., & Zimmer, S. (2016). Exploring racial
       disproportionality in traffic stops conducted by the Durham Police Department. Research Triangle Park, NC: RTI
       International.

   Taniguchi, T., Hendrix, J., Aagaard, B., Strom, K., Levin-Rector, A., & Zimmer, S. (2016). A test of racial
       disproportionality in traffic stops conducted by the Fayetteville Police Department. Research Triangle Park, NC:
       RTI International.

   Tillyer, R., & Engel, R. S. (2013). The impact of drivers’ race, gender, and age during traffic stops: Assessing
        interaction terms and the social conditioning model. Crime & Delinquency, 59(3), 369-395.

   Tillyer, R., Engel, R. S., & Cherkauskas, J. C. (2010). Best practices in vehicle stop data collection and analysis.
        Policing: An International Journal of Police Strategies & Management, 33(1): 69-92.

   Tregle, B., Nix, J., & Alpert, G. P. (2019). Disparity does not mean bias: making sense of observed racial disparities in
       fatal officer-involved shootings with multiple benchmarks. Journal of Crime and Justice, 42(1), 18-31.

   Walker, S. (2003). Internal benchmarking for traffic stop data: An early intervention system approach. Police
      Executive Research Forum.

   Weiss, A., & Rosenbaum, D. P. (2006). Illinois traffic stops statistics study: 2005 annual report. Evanston, IL:
      Northwestern University Center for Public Safety.

   Withrow, B. L., Dailey, J. D., & Jackson, H. (2008). The utility of an internal benchmarking strategy in racial profiling
       surveillance. Justice Research and Policy, 10(2), 19-47.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                 26| APPENDIX
APPENDIX B. Acronyms

 Acronym                Definition
     ARS           Arizona Revised Statutes
     DRE           Drug recognition expert
      FI                Field interview
    MCSO       Maricopa County Sheriff’s Office
     PSM          Propensity score matching
    TraCS        Traffic and Criminal Software




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   27| APPENDIX
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   28| APPENDIX
                          3003 Washington Boulevard, Arlington, VA 22201
                                   www.cna.org | 703-824-2000




 CNA is a not-for-profit research organization that serves the public interest by providing in-depth
analysis and result-oriented solutions to help government leaders choose thebest course of action in
                               setting policy and managingoperations.
This document contains the best opinion of CNA at the time of issue.

CNA Analysis Team:
Zoë Thorkildsen, Project Director; Emma Wohl, Deputy Project Director;
Bryan Walther, Analyst; Bridgette Bryson, Analyst; Brittany Cunningham, Analyst;
James R. Coldren, Jr., Advisor

Suggested citation:

Thorkildsen, Z., Wohl, E., Walther, B., Bryson, B., & Cunningham, B. (2019). Maricopa
County Sheriff’s Office Traffic Stops Analysis Report: July 2017–December 2018
Supplemental Appendices. Phoenix, AZ: Maricopa County Sheriff’s Office.




Distribution

Distribution unlimited.

                                                                     September 2019
TABLE OF CONTENTS

                        SUPPLEMENTAL APPENDICES .  .  .  .  .  .  .  .  .  .         iii
                        SUPPLEMENTAL APPENDIX 1. Variable Definitions,
                        Descriptive Statistics, and Missing Values Summary .  . 1
                        SUPPLEMENTAL APPENDIX 2. Propensity Score
                        Matching Logistic Regression Results.  .  .  .  .  .  .  . 5
                        SUPPLEMENTAL APPENDIX 3. Propensity Score
                        Matching Baseline Analysis Tables of Results.  .  .  .  . 9
                        SUPPLEMENTAL APPENDIX 4. Propensity Score
                        Matching Results for Stop Length When Including
                        Extended Stop Indicator Variables .  .  .  .  .  .  .  .    13
                        SUPPLEMENTAL APPENDIX 5. Propensity Score
                        Matching Alternate Specifications Tables of Results . 27
                        SUPPLEMENTAL APPENDIX 6. Propensity Score
                        Matching Common Support and
                        Balance Testing Results.  .  .  .  .  .  .  .  .  .  .  .  . 61




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                     i| APPENDIX
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   ii| APPENDIX
SUPPLEMENTAL APPENDICES

This document provides additional detail on data, variables, and analytical results supporting Maricopa County
Sheriff’s Office Traffic Stops Analysis Report: July 2017–December 2018. The main report references the appendices
in this document. This content is likely to be of the most interest to criminal justice researchers and analytical
practitioners, since it includes detailed information about statistical results and robustness and sensitivity analyses.

The supplemental appendices are as follows:

Supplemental Appendix 1. Variable definitions, descriptive statistics, and missing values summary

Supplemental Appendix 2. Propensity score matching logistic regression results

Supplemental Appendix 3. Propensity score matching baseline analysis tables of results

Supplemental Appendix 4. Propensity score matching results for stop length when including extended stop
indicator variables

Supplemental Appendix 5. Propensity score matching alternate specifications tables of results


Supplemental Appendix 6. Propensity score matching common support and balance testing results




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                               iii| APPENDIX
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   iv| APPENDIX
SUPPLEMENTAL APPENDIX 1. Variable
Definitions, Descriptive Statistics, and Missing
Values Summary
This table presents the variables used in the analysis starting with continuous variables followed by indicator
variables presented in groups. The table provides basic descriptive statistics: count, mean, standard deviation,
minimum, and maximum. It also includes the number of missing values and the percent of missing values. The
search and seizure variables contain a significant number of missing values in the dataset because the seizure data
were collected only when a search took place. The missing data in these fields do not impact analysis.

CNA also coordinated with the MCSO during the preliminary review of the data to address missing values for
some variables. For the location of the stop, CNA identified missing values for the geocoded location of the stop
(latitude and longitude) for 468 stops within the analysis period. CNA submitted this list of stops to the MCSO to
review and identify the geolocations when possible. The MCSO was able to manually identify geocoded locations
for each of these stops by geocoding the address of the stop. CNA identified five missing values in the stop
classification variable. The MCSO reviewed each of these stops and used the A.R.S. code to impute the appropriate
value for stop classification. CNA also identified seven stops that had not been fully reviewed and approved by
supervisors (i.e., “non-90 status”). The MCSO worked individually with supervisors and deputies for these stops to
finalize the stop information. CNA made any requisite updates in variables changed during the review process and
adjusted the stop statuses to approved. CNA identified two stops with missing values for the stop end time. The
MCSO reviewed both of these stops, which involved arrests of the involved community member, and provided
end times.

In each case, CNA updated the data set using updated data provided by the MCSO for these stops.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                          1| APPENDIX 1
   Table 1. Variable definitions, descriptive statistics, and missing values summary

                                                                                                          Std.                          Percent
        Variable Name                              Definition                            N      Mean              Min   Max Missing
                                                                                                          Dev.                          Missing
    StopLength                    The length of the stop in minutes                    24,496   19.3804   37.43    1    1581   0           0
    DepAgeYrs                     Deputy age in years                                  24,496   38.9355   9.83    21    64     0           0
    DeputySexInd                  Deputy sex: 1=Male, 0=Female                         24,496   0.9778    0.15     0     1     0           0
    DriverRace_A                  Driver race (indicator variable for Asian)           24,496   0.0252    0.16     0     1     0           0
    DriverRace_B                  Driver race (indicator variable for Black)           24,496   0.0700    0.26     0     1     0           0
    DriverRace_H                  Driver race (indicator variable for Hispanic)        24,496   0.2304    0.42     0     1     0           0
                                  Driver race (indicator variable for
    DriverRace_I                                                                       24,496   0.0102    0.10     0     1     0           0
                                  Native American)
    DriverRace_W                  Driver race (indicator variable for White)           24,496   0.6642    0.47     0     1     0           0
    DriverSex_F                   Driver sex (indicator variable for female)           24,496   0.3834    0.49     0     1     0           0
    DriverSex_M                   Driver sex (indicator variable for male)             24,496   0.6162    0.49     0     1     0           0
    DriverSex_U                   Driver sex (indicator variable for unknown)          24,496   0.0004    0.02     0     1     0           0
    StopConclusion_Cite           Stop resulted in a citation                          24,496   0.5475    0.50     0     1     0           0
    StopConclusion_LF             Stop resulted in a long form                         24,496   0.0026    0.05     0     1     0           0
    StopConclusion_IC             Stop resulted in an incidental contact form          24,496   0.0047    0.07     0     1     0           0
    StopConclusion_Warn           Stop resulted in a warning                           24,496   0.4452    0.50     0     1     0           0
    StopClass_Crim                Stop classified as criminal                          24,496   0.0020    0.04     0     1     0           0
    StopClass_CivTraffic          Stop classified as civil traffic                     24,496   0.9762    0.15     0     1     0           0
    StopClass_CrimTraffic         Stop classified as criminal traffic                  24,496   0.0216    0.15     0     1     0           0
    StopClass_Petty               Stop classified as petty                             24,496   0.0002    0.01     0     1     0           0
    SearchDriver                  Driver was searched                                  24,495   0.0285    0.17     0     1     1           0
    SearchVehicle                 Vehicle was searched                                 24,491   0.0468    0.21     0     1     5          0.02
    SearchDriverVehicle           Driver or vehicle was searched                       24,491   0.0537    0.23     0     1     5          0.02




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                        2| APPENDIX 1
Table 1. Variable definitions, descriptive statistics, and missing values summary (cont’d)

                                                                                                      Std.                       Percent
     Variable Name                              Definition                         N         Mean            Min   Max Missing
                                                                                                      Dev.                       Missing
                                Driver discretionary search (i.e., not
 SearchDriverNonInc                                                              24,495      0.0029   0.05    0     1      1        0
                                incident to arrest)
                                Vehicle discretionary search (i.e., not
 SearchVehicleNonInc                                                             24,491      0.0405   0.20    0     1      5       0.02
                                incident to a tow)
 SearchDriverVehicleNonInc      Driver or vehicle discretionary search           24,491      0.0420   0.20    0     1      5       0.02
 SearchDvrSeizure               Driver search resulted in seizure                  72        0.2222   0.42    0     1    24424    99.71
 SearchVehSeizure               Vehicle search resulted in seizure                 992       0.2954   0.46    0     1    23504    95.95
 SearchSeizure                  Driver or vehicle search resulted in seizure      1,028      0.2967   0.46    0     1    23468     95.8
 DvrArrest                      Driver was arrested                              24,496      0.0576   0.23    0     1      0        0
                                Deputy indicated the stop length was
 DUIStopInd                                                                      24,491      0.0302   0.17    0     1      5       0.02
                                extended due to DUI protocols
                                Deputy indicated the stop length was
 LangBarrierInd                                                                  24,491      0.0140   0.12    0     1      5       0.02
                                extended due to language barrier
                                Deputy indicated the stop length was
 TechIssueInd                                                                    24,491      0.0881   0.28    0     1      5       0.02
                                extended due to technical issues
                                Deputy indicated the stop length was
 TrainingStopInd                                                                 24,491      0.0322   0.18    0     1      5       0.02
                                extended due to training
                                Deputy indicated the stop length was
 VehicleTowedInd                                                                 24,494      0.0491   0.22    0     1      5       0.02
                                extended due to towing of the vehicle
                                Deputy was on special assignment: DUI
 DUITaskForce                                                                    24,496      0.0283   0.17    0     1      0        0
                                task force
 AggDriver                      Aggressive driver enforcement                    24,496      0.0027   0.05    0     1      0        0
                                Deputy was on special assignment: DRE
 DREUnit                                                                         24,496      0.0046   0.07    0     1      0        0
                                unit
                                The stopped vehicle had non-Arizona
 NonAZPlate                                                                      24,492      0.0882   0.28    0     1      4       0.02
                                plates




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                                    3| APPENDIX 1
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   4| APPENDIX
SUPPLEMENTAL APPENDIX 2. Propensity
Score Matching Logistic Regression Results

This appendix presents the results tables from the matching stage logistic regression estimation for each condition
of interest. The logistic regression estimates are the same for all propensity score matching analyses, including the
baseline and all alternate specifications. We used the regressions to generate the p-scores for matching purposes
in all specifications.


Table 2. Logistic regression results, Hispanic drivers

                                  Number of Observations                  24,487

                                       Chi-Squared Statistic           1,381.48

                                        Probability Value           less than 0.001

                                        Pseudo R-Squared                   0.05

                                          Log Likelihood              -12526.581




                                                                                                 Probability
                                             Coefficient Standard Error z-score                    Value
 Special assignment: DUI Task Force              0.10              0.09               1.07            0.28
 Special assignment: Aggressive
                                                 0.07              0.27               0.25            0.81
 driver enforcement
 Special assignment: Drug recognition
                                                 0.26              0.22               1.19            0.23
 expert unit
 Driver sex (male)                               0.25              0.03               7.75       less than 0.001
 X coordinate                                    -1.06             0.04            -23.57        less than 0.001
 Y coordinate                                    -1.44             0.06            -22.84        less than 0.001
 Stop time (8 am to 8 pm)                        -0.16             0.03               -4.82      less than 0.001
 Stop classification (civil traffic)             -0.44             0.09               -4.70      less than 0.001
 Non-Arizona plate                               -0.53             0.06               -8.75      less than 0.001
 Constant                                       -71.31             5.50            -12.96        less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           5| APPENDIX 2
   Table 3. Logistic regression results, Black drivers

                                      Number of Observations               24,487

                                          Chi-Squared Statistic            229.6

                                           Probability Value        less than 0.001

                                           Pseudo R-Squared                 0.02

                                             Log Likelihood            -6,095.83




                                                                                               Probability
                                                Coefficient    Standard Error       z-score      Value
    Special assignment: DUI Task Force              0.49            0.13              3.94     less than 0.001
    Special assignment: Aggressive
                                                   -0.49            0.59              -0.83         0.41
    driver enforcement
    Special assignment: Drug recognition
                                                    0.93            0.26              3.56     less than 0.001
    expert unit
    Driver sex (male)                               0.01            0.05              0.25          0.80
    X coordinate                                   -0.27            0.07              -3.84    less than 0.001
    Y coordinate                                   -1.01            0.10              -10.07   less than 0.001
    Stop time (8 am to 8 pm)                       -0.34            0.05              -6.22    less than 0.001
    Stop classification (civil traffic)            -0.19            0.15              -1.23         0.22
    Non-Arizona plate                               0.16            0.08              1.94          0.05
    Constant                                        1.11            8.91               0.12         0.90




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     6| APPENDIX 2
Table 4. Logistic regression results, minority drivers

                                  Number of Observations              24,487

                                       Chi-Squared Statistic          1,816.76

                                        Probability Value      less than 0.001

                                        Pseudo R-Squared               0.06

                                          Log Likelihood         -14,720.34




                                                                                          Probability
                                             Coefficient Standard Error z-score             Value
 Special assignment: DUI Task Force              0.38          0.08               4.77    less than 0.001
 Special assignment: Aggressive
                                                 -0.11         0.26              -0.41         0.68
 driver enforcement
 Special assignment: Drug recognition
                                                 0.74          0.19               3.81    less than 0.001
 expert unit
 Driver sex (male)                               0.20          0.03              6.80     less than 0.001
 X coordinate                                    -1.04         0.04              -24.68   less than 0.001
 Y coordinate                                    -1.66         0.06              -28.25   less than 0.001
 Stop time (8 am to 8 pm)                        -0.25         0.03              -8.35    less than 0.001
 Stop classification (civil traffic)             -0.43         0.09              -4.81    less than 0.001
 Non-Arizona plate                               -0.29         0.05              -5.64    less than 0.001
 constant                                       -61.11         4.96              -12.32   less than 0.001




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    7| APPENDIX 2
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   8| APPENDIX
SUPPLEMENTAL APPENDIX 3. Propensity
Score Matching Baseline Analysis Tables
of Results

This appendix includes the complete table of the propensity score matching statistical testing results for all the
baseline (nearest neighbor) propensity score matching analysis. These tables include the estimations of differences
in the outcome variable for the unmatched sample, and then for the matched sample using the treatment on the
treated (ATT), treatment on the untreated (ATU), and average treatment effect (ATE). We used the Abadie and
Imbens (2006) standard error calculation methodology to estimate standard errors for ATU and ATE. For radius
matching, we used the nearest 10 matches for calculation of the Abadie and Imbens standard errors. As noted in
the main body of the report, the critical t-statistic for all analyses is 1.96.
*t-statistic values are presented in the Supplemental Appendices without converting to the absolute value and therefore the
   sign may not match those presented in the main report.

Stop length
Table 5 Stop length baseline analysis results, Hispanic drivers

                                    Hispanic        Non-Hispanic                             Standard
   Variable          Sample                                               Difference                           t-statistic
                                    Drivers           Drivers                                  Error
                   Unmatched           22.65              18.40                 4.26             0.57              7.50
                        ATT            22.65               20.76                1.89             1.05              1.79
  Stop Length
                        ATU            18.40              22.57                 4.17             0.91              4.57
                        ATE                                                     3.65             0.81              4.51


Table 6. Stop length baseline analysis results, Black drivers

                                      Black           Non-Black                              Standard
   Variable          Sample                                               Difference                           t-statistic
                                     Drivers           Drivers                                 Error
                   Unmatched           23.61               19.06                4.56             0.94              4.86
                        ATT            23.61              22.27                 1.34             1.73              0.78
  Stop Length
                        ATU            19.06               21.37                2.31             0.98              2.35
                        ATE                                                     2.24             0.97              2.31




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                    9| APPENDIX 3
   Table 7. Stop length baseline analysis results, minority drivers

                                      Minority       Non-Minority                  Standard
       Variable         Sample                                        Difference                t-statistic
                                      Drivers          Drivers                       Error
                       Unmatched         22.44             17.83         4.61        0.51          9.12
                           ATT           22.44             20.68         1.76        1.01          1.75
      Stop Length
                           ATU           17.83             22.12         4.29        0.83          5.17
                           ATE                                           3.44        0.73          4.72


   Citations
   Table 8. Citations baseline analysis results, Hispanic drivers

                                      Hispanic       Non-Hispanic                  Standard
       Variable         Sample                                        Difference                t-statistic
                                      Drivers          Drivers                       Error
                       Unmatched          0.52              0.55         -0.03       0.01          -3.94

        Stop               ATT            0.52              0.49         0.03        0.01          2.69
      Conclusion           ATU            0.55              0.59         0.03        0.01          2.52
                           ATE                                           0.03        0.01          2.94


   Table 9. Citations baseline analysis results, Black drivers

                                        Black          Non-Black                   Standard
       Variable         Sample                                        Difference                t-statistic
                                       Drivers          Drivers                      Error
                       Unmatched          0.51              0.55         -0.04       0.01          -3.55

        Stop               ATT            0.51              0.49         0.02        0.02          0.97
      Conclusion           ATU            0.55              0.57         0.01        0.02          0.76
                           ATE                                           0.01        0.02          0.80


   Table 10. Citations baseline analysis results, minority drivers

                                      Minority       Non-Minority                  Standard
       Variable         Sample                                        Difference                t-statistic
                                      Drivers          Drivers                       Error
                       Unmatched          0.52              0.56         -0.04       0.01          -5.66

        Stop               ATT            0.52              0.50         0.03        0.01          2.32
      Conclusion           ATU            0.56              0.59         0.03        0.01          2.83
                           ATE                                           0.03        0.01          3.22




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                10| APPENDIX 3
Searches
Table 11. Searches baseline analysis results, Hispanic drivers

                                  Hispanic       Non-Hispanic                 Standard
   Variable        Sample                                        Difference              t-statistic
                                  Drivers          Drivers                      Error
                  Unmatched          0.07               0.03        0.04        0.003       12.23
                      ATT            0.07              0.04         0.03        0.01        4.59
     Search
                      ATU            0.03               0.07        0.03        0.01        4.45
                      ATE                                           0.03        0.01        5.05


Table 12. Searches baseline analysis results, Black drivers

                                    Black          Non-Black                  Standard
   Variable        Sample                                        Difference              t-statistic
                                   Drivers          Drivers                     Error
                  Unmatched          0.08              0.04         0.04        0.01        7.13
                      ATT            0.08              0.04         0.03        0.01        3.41
     Search
                      ATU            0.04              0.06         0.02        0.01        2.66
                      ATE                                           0.02        0.01        2.81


Table 13. Searches baseline analysis results, minority drivers

                                  Minority       Non-Minority                 Standard
   Variable        Sample                                        Difference              t-statistic
                                  Drivers          Drivers                      Error
                  Unmatched          0.07               0.03        0.04        0.003       14.41
                      ATT            0.07              0.04         0.03        0.01        5.83
     Search
                      ATU            0.03              0.06         0.04        0.01        5.07
                      ATE                                           0.03        0.01        6.31


Arrests
Table 14. Arrests baseline analysis results, Hispanic drivers

                                  Hispanic       Non-Hispanic                 Standard
   Variable        Sample                                        Difference              t-statistic
                                  Drivers          Drivers                      Error
                  Unmatched          0.08               0.05        0.03        0.004       8.92
     Arrest           ATT            0.08               0.07        0.02        0.01        2.37
                      ATU            0.05              0.08         0.03        0.01        3.50
                      ATE                                           0.02        0.01        3.71




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                            11| APPENDIX 3
   Table 15. Arrests baseline analysis results, Black drivers

                                        Black          Non-Black                 Standard
       Variable         Sample                                      Difference              t-statistic
                                       Drivers          Drivers                    Error
                       Unmatched          0.09              0.05       0.04        0.01        6.19
                           ATT            0.09              0.07       0.02        0.01        2.33
         Arrest
                           ATU            0.05              0.09       0.03        0.01        2.79
                           ATE                                         0.03        0.01        2.85


   Table 16. Arrests baseline analysis results, minority drivers

                                      Minority       Non-Minority                Standard
       Variable         Sample                                      Difference              t-statistic
                                      Drivers          Drivers                     Error
                       Unmatched          0.08              0.05       0.04        0.003       11.25
                           ATT            0.08              0.06       0.02        0.01        3.46
         Arrest
                           ATU            0.05              0.08       0.03        0.01        4.55
                           ATE                                         0.03        0.01        5.06




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                              12| APPENDIX
SUPPLEMENTAL APPENDIX 4. Propensity
Score Matching Results for Stop Length When
Including Extended Stop Indicator Variables

In this appendix, we present the detailed results tables for each of the alternate specifications regarding the
inclusion of the extended stop indicators in the stop length analysis.


Controlling for extended stop indicators
The initial logistic regressions for these models are identical to those in the baseline model. Here we present the
results from the second stage regression, in which the extended stop indicators are entered as control variables.


Table 17. Stop lengths results, controlling for extended stop indicators, Hispanic drivers


                                Number of Observations                               24,487

                     F(15 variables, 24471 Degrees of Freedom)                       277.14

                                     Probability Value                          less than 0.001

                                          R-Squared                                   0.46

                                 Root Mean Square Error                              26.57




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           13| APPENDIX 4
                                                                       Standard                      Probability
                                                    Coefficient                       t-statistic
                                                                         Error                         Value
    Hispanic drivers                                    -0.44              0.52              -0.85        0.40
    Special assignment: DUI task force                  -6.51              1.07              -6.09   less than 0.001
    Special assignment: Aggressive driver
                                                         -1.08             1.42              -0.76        0.45
    enforcement
    Special assignment: Drug recognition
                                                        -6.76              1.96              -3.44       0.001
    expert unit
    Driver sex (male)                                    1.27              0.37              3.47        0.001
    X coordinate                                        -1.30              0.48              -2.71        0.01
    Y coordinate                                         2.35              0.70              3.37        0.001
    Stop time (8 am to 8 pm)                            -2.71              0.32              -8.37   less than 0.001
    Stop classification (civil traffic)                 -10.34             2.56              -4.04   less than 0.001
    Non-Arizona plate                                    3.76              0.66              5.67    less than 0.001
    Extended stop indicator: DUI stop                   54.21              2.54              21.38   less than 0.001
    Extended stop indicator: Language barrier           10.90              1.12              9.78    less than 0.001
    Extended stop indicator: Technical issue             3.98              0.43              9.32    less than 0.001
    Extended stop indicator: Training stop               6.57              1.04              6.30    less than 0.001
    Extended stop indicator: Vehicle towed              71.03              1.37              51.85   less than 0.001
    Constant                                           -199.83            62.33              -3.21       0.001


   Table 18. Stop lengths results, controlling for extended stop indicators, Black drivers

                                      Number of Observations                           24,483

                         F(15 variables, 24467 Degrees of Freedom)                     303.99

                                          Probability Value                       less than 0.001

                                             R-Squared                                  0.43

                                      Root Mean Square Error                           26.98




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       14| APPENDIX 4
                                                                    Standard                     Probability
                                                 Coefficient                       t-statistic
                                                                      Error                        Value
 Black drivers                                       -2.10             1.34            -1.57          0.12
 Special assignment: DUI task force                  -2.82             1.44            -1.97          0.05
 Special assignment: Aggressive driver
                                                      2.97             0.68            4.36      less than 0.001
 enforcement
 Special assignment: Drug recognition
                                                     -5.56             1.90            -2.93          0.00
 expert unit
 Driver sex (male)                                   -0.54             0.35            -1.56          0.12
 X coordinate                                         0.82             0.43            1.91           0.06
 Y coordinate                                        -2.19             0.64            -3.44         0.001
 Stop time (8 am to 8 pm)                            -1.06             0.35            -3.08         0.002
 Stop classification (civil traffic)                 -3.21             3.39            -0.95          0.34
 Non-Arizona plate                                    2.72             1.04            2.62           0.01
 Extended stop indicator: DUI stop                   57.32             2.75           20.86      less than 0.001
 Extended stop indicator: Language barrier           27.28             6.23            4.38      less than 0.001
 Extended stop indicator: Technical issue             5.72             0.53           10.80      less than 0.001
 Extended stop indicator: Training stop              13.63             1.04            13.07     less than 0.001
 Extended stop indicator: Vehicle towed              64.64             1.64           39.48      less than 0.001
 Constant                                           184.02             55.55           3.31          0.001


Table 19. Stop lengths results, controlling for extended stop indicators, minority drivers

                                   Number of Observations                          24,488

                      F(15 variables, 24472 Degrees of Freedom)                    258.38

                                       Probability Value                       less than 0.001

                                          R-Squared                                 0.39

                                  Root Mean Ssquare Error                          30.38




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       15| APPENDIX 4
                                                                     Standard                        Probability
                                                      Coefficient                      t-statistic
                                                                       Error                           Value
    Minority drivers                                     -2.25           0.54             -4.14      less than 0.001
    Special assignment: DUI task force                   -5.76           1.24             -4.66      less than 0.001
    Special assignment: Aggressive driver
                                                         -1.98           1.38             -1.43           0.15
    enforcement
    Special assignment: Drug recognition
                                                         9.60            7.61             1.26            0.21
    expert unit
    Driver sex (male)                                     0.15           0.44             0.33            0.74
    X coordinate                                         -1.99           0.48             -4.14      less than 0.001
    Y coordinate                                         2.98            0.83             3.57       less than 0.001
    Stop time (8 am to 8 pm)                             -2.10           0.36             -5.89      less than 0.001
    Stop classification (civil traffic)                  -7.67           2.39             -3.21          0.001
    Non-Arizona plate                                    2.64            0.83             3.16           0.002
    Extended stop indicator: DUI stop                    58.49           2.61            22.38       less than 0.001
    Extended stop indicator: Language barrier            8.26            1.12             7.40       less than 0.001
    Extended stop indicator: Technical issue             5.03            0.53             9.41       less than 0.001
    Extended stop indicator: Training stop               10.18           1.21             8.40       less than 0.001
    Extended stop indicator: Vehicle towed               71.15           1.50             47.54      less than 0.001
    Constant                                            -299.85         66.61             -4.50      less than 0.001




   Extended stop indicators as matching variables

   Table 20. Stop lengths results, including extended stop indicators as matching variables, Hispanic drivers

                                     Number of Observations              24,487

                                          Chi-Squared Statistic          2029.86

                                           Probability Value         less than 0.001

                                           Pseudo R-Squared                0.08

                                             Log Likelihood             -12202.39




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       16| APPENDIX 4
                                                                   Standard                      Probability
                                                   Coefficient                      z-score
                                                                     Error                         Value
 Special assignment: DUI task force                    0.08           0.09            0.88            0.38
 Special assignment: Aggressive driver
                                                       0.14           0.27            0.52            0.60
 enforcement
 Special assignment: Drug recognition
                                                       0.07           0.23            0.29            0.77
 expert unit
 Driver sex (male)                                     0.22           0.03            6.70       less than 0.001
 X coordinate                                         -1.08           0.05           -23.44      less than 0.001
 Y coordinate                                         -1.44           0.06           -22.36      less than 0.001
 Stop time (8 am to 8 pm)                             -0.14           0.03           -4.03       less than 0.001
 Stop classification (civil traffic)                  -0.20           0.10           -2.01            0.05
 Non-Arizona plate                                    -0.57           0.06           -9.22       less than 0.001
 Extended stop indicator: DUI stop                     0.07           0.09            0.72            0.47
 Extended stop indicator: Language barrier             2.62            0.15          18.08       less than 0.001
 Extended stop indicator: Technical issue              0.26           0.05            4.77       less than 0.001
 Extended stop indicator: Training stop               0.001           0.09            0.01            0.99
 Extended stop indicator: Vehicle towed                0.80           0.07           11.75       less than 0.001
 Constant                                             -73.49          5.63           -13.05      less than 0.001


                                       Hispanic   Non-Hispanic                      Standard
  Variable           Sample                                       Difference                       t-statistic
                                       Drivers      Drivers                           Error
                   Unmatched             22.65        18.40           4.26             0.57               7.50
                       ATT               22.65        24.12           -1.47            0.92               -1.60
 Stop Length
                       ATU              18.40         17.75           -0.64            0.45               -1.42
                       ATE                                            -0.83            0.48               -1.73



Table 21. Stop lengths results, including extended stop indicators as matching variables, Black drivers

                                  Number of Observations              24,487

                                       Chi-Squared Statistic          293.98

                                         Probability Value        less than 0.001

                                        Pseudo R-Squared                0.02

                                          Log Likelihood             -6063.64




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       17| APPENDIX 4
                                                                     Standard                      Probability
                                                     Coefficient                       z-score
                                                                       Error                         Value
    Special assignment: DUI task force                   0.47            0.13           3.68       less than 0.001
    Special assignment: Aggressive driver
                                                         -0.51           0.59           -0.85           0.39
    enforcement
    Special assignment: Drug recognition
                                                         0.89            0.26           3.38            0.001
    expert unit
    Driver sex (male)                                    0.01            0.05           0.22            0.82
    X coordinate                                         -0.31           0.07           -4.36      less than 0.001
    Y coordinate                                         -1.02           0.10           -10.11     less than 0.001
    Stop time (8 am to 8 pm)                             -0.33           0.05           -5.96      less than 0.001
    Stop classification (civil traffic)                 -0.001           0.16           -0.01           0.99
    Non-Arizona plate                                    0.17            0.08           2.08            0.04
    Extended stop indicator: DUI stop                    0.17            0.14           1.27            0.21
    Extended stop indicator: Language barrier            -1.90           0.45           -4.19      less than 0.001
    Extended stop indicator: Technical issue             0.03            0.09           0.36            0.72
    Extended stop indicator: Training stop               0.14            0.14           1.01            0.31
    Extended stop indicator: Vehicle towed               0.54            0.10           5.26       less than 0.001
    Constant                                             -3.06           8.97           -0.34           0.73


                                            Black     Non-Black                         Standard
       Variable           Sample                                      Difference                      t-statistic
                                           Drivers     Drivers                            Error
                        Unmatched           23.61        19.06            4.56             0.94           4.86
                             ATT            23.61        22.19            1.42              1.58          0.90
     Stop Length
                             ATU            19.06        20.23            1.17             0.84           1.40
                             ATE                                          1.19             0.84           1.41



   Table 22. Stop lengths results, including extended stop indicators as matching variables, minority drivers

                                      Number of Observations             24,487

                                          Chi-Squared Statistic          2501.93

                                           Probability Value         less than 0.001

                                           Pseudo R-Squared               0.08

                                             Log Likelihood             -14377.75




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      18| APPENDIX 4
                                                                  Standard                        Probability
                                                  Coefficient                       z-score
                                                                    Error                           Value
 Special assignment: DUI task force                   0.37            0.08           4.45         less than 0.001
 Special assignment: Aggressive driver
                                                      -0.05           0.26           -0.18             0.86
 enforcement
 Special assignment: Drug recognition
                                                      0.59            0.20           2.96             0.003
 expert unit
 Driver sex (male)                                    0.17            0.03            5.79        less than 0.001
 X coordinate                                         -1.05           0.04           -24.56       less than 0.001
 Y coordinate                                         -1.66           0.06           -27.78       less than 0.001
 Stop time (8 am to 8 pm)                             -0.23           0.03           -7.53        less than 0.001
 Stop classification (civil traffic)                  -0.19           0.09           -2.00             0.05
 Non-Arizona plate                                    -0.32           0.05           -6.08        less than 0.001
 Extended stop indicator: DUI stop                    0.14            0.09            1.59             0.11
 Extended stop indicator: Language barrier            3.18            0.22           14.77        less than 0.001
 Extended stop indicator: Technical issue             0.19            0.05           3.96         less than 0.001
 Extended stop indicator: Training stop               0.06            0.08            0.79             0.43
 Extended stop indicator: Vehicle towed               0.82            0.07           12.49        less than 0.001
 Constant                                            -62.81           5.06           -12.41       less than 0.001


                                       Minority   Non-Minority                      Standard
   Variable          Sample                                        Difference                        t-statistic
                                       Drivers      Drivers                           Error
                    Unmatched           22.44          17.83            4.61               0.51          9.12
                        ATT             22.44         22.60            -0.16               1.18          0.14
  Stop Length
                        ATU              17.83         17.65           -0.18               0.50          0.37
                        ATE                                            -0.18               0.61          0.29




Analysis of stops with and without extended stop indicators

Table 23. Stop lengths results, observations limited to extended stops, Hispanic drivers

                                  Number of Observations               4,501

                                       Chi-Squared Statistic          269.18

                                        Probability Value         less than 0.001

                                        Pseudo R-Squared               0.05

                                          Log Likelihood             -2700.12




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        19| APPENDIX 4
                                                                     Standard                     Probability
                                                     Coefficient                      z-score
                                                                       Error                        Value
    Special assignment: DUI task force                   0.05           0.17           0.28            0.78
    Special assignment: Aggressive driver
                                                         0.29           0.71           0.41            0.68
    enforcement
    Special assignment: Drug recognition
                                                         -0.09          0.38           -0.23           0.82
    expert unit
    Driver sex (male)                                    0.44           0.07            6.17      less than 0.001
    X coordinate                                         -1.16          0.10           -11.68     less than 0.001
    Y coordinate                                         -1.39          0.15           -9.14      less than 0.001
    Stop time (8 am to 8 pm)                             0.08           0.07           1.20            0.23
    Stop classification (civil traffic)                  -0.29          0.14           -2.11           0.04
    Non-Arizona plate                                    -0.57          0.12           -4.90      less than 0.001
    Constant                                            -84.38          11.72          -7.20      less than 0.001


                                          Hispanic   Non-Hispanic                      Standard
       Variable           Sample                                      Difference                     t-statistic
                                          Drivers      Drivers                           Error
                        Unmatched           46.47         43.74            2.73            2.18          1.26
                             ATT            46.47         46.94           -0.47           3.66           0.13
     Stop Length
                             ATU            43.74         45.54            1.80           2.37           0.76
                             ATE                                           1.07           2.40           0.44



   Table 24. Stop lengths results, observations limited to non-extended stops, Hispanic drivers

                                     Number of Observations              19,986

                                          Chi-Squared Statistic         1125.33

                                           Probability Value        less than 0.001

                                           Pseudo R-Squared              0.0549

                                             Log Likelihood           -9691.9432




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    20| APPENDIX 4
                                                                   Standard                      Probability
                                                  Coefficient                       z-score
                                                                     Error                         Value
 Special assignment: DUI task force                  0.07             0.11              0.68          0.50
 Special assignment: Aggressive driver
                                                     0.07             0.30              0.23          0.82
 enforcement
 Special assignment: Drug recognition
                                                     0.33             0.26              1.23          0.22
 expert unit
 Driver sex (male)                                    0.19            0.04              5.06     less than 0.001
 X coordinate                                        -1.07            0.05           -20.96      less than 0.001
 Y coordinate                                        -1.46            0.07           -20.69      less than 0.001
 Stop time (8 am to 8 pm)                            -0.19            0.04              -5.02    less than 0.001
 Stop classification (civil traffic)                 -0.28            0.13              -2.09         0.04
 Non-Arizona plate                                   -0.55            0.07              -7.80    less than 0.001
 Constant                                            -72.09           6.31           -11.43      less than 0.001


                                                                                    Standard
   Variable          Sample            Treated     Controls       Difference                        t-statistic
                                                                                      Error
                   Unmatched            14.35        13.52             0.83               0.38          2.17
                        ATT             14.35        13.85             0.50               0.32          1.58
  Stop Length
                        ATU             13.52        14.00             0.48               0.26          1.83
                        ATE                                            0.49               0.24          1.99



Table 25. Stop lengths results, observations limited to extended stops, Black drivers

                                   Number of Observations              4,493

                                       Chi-Squared Statistic           36.20

                                         Probability Value        less than 0.001

                                        Pseudo R-Squared               0.01

                                          Log Likelihood             -1272.05




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       21| APPENDIX 4
                                                                             Standard                          Probability
                                                         Coefficient                           z-score
                                                                               Error                             Value
    Special assignment: DUI task force                        0.21               0.26             0.82               0.41
    Special assignment: Aggressive driver
                                                           *Omitted
    enforcement
    Special assignment: Drug recognition
                                                              0.10               0.61             0.17               0.87
    expert unit
    Driver sex (male)                                         -0.15               0.11            -1.37              0.17
    X coordinate                                             -0.22                0.16            -1.41              0.16
    Y coordinate                                             -0.93               0.24             -3.90        less than 0.001
    Stop time (8 am to 8 pm)                                 -0.34                0.12            -2.81              0.01
    Stop classification (civil traffic)                       -0.19              0.22            -0.84               0.40
    Non-Arizona plate                                         0.38                0.16            2.39               0.02
    Constant                                                  4.74               19.32            0.25               0.81

   Footnote: the aggressive driver special assignment variable was omitted automatically because it perfectly predicted the
     probability of a stop involving a black driver.



                                           Black          Non-Black                              Standard
       Variable           Sample                                               Difference                         t-statistic
                                          Drivers          Drivers                                 Error
                        Unmatched           57.73              43.43               14.30             3.68             3.88
                             ATT            57.73              43.79               13.94              5.18            2.69
      Stop Length
                             ATU            43.43              56.98               13.55             4.94              2.74
                             ATE                                                   13.58             4.83             2.81



   Table 26. Stop lengths results, observations limited to non-extended stops, Black drivers

                                      Number of Observations                      19,986

                                          Chi-Squared Statistic                   197.79

                                           Probability Value                 less than 0.001

                                           Pseudo R-Squared                        0.02

                                             Log Likelihood                     -4813.68




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                                 22| APPENDIX 4
                                                                  Standard                     Probability
                                                  Coefficient                       z-score
                                                                    Error                        Value
 Special assignment: DUI task force                   0.58            0.14           4.01      less than 0.001
 Special assignment: Aggressive driver
                                                      -0.32           0.60           -0.54          0.59
 enforcement
 Special assignment: Drug recognition
                                                      1.19            0.29           4.10      less than 0.001
 expert unit
 Driver sex (male)                                    0.05            0.06           0.92           0.36
 X coordinate                                         -0.30           0.08           -3.76     less than 0.001
 Y coordinate                                         -1.03           0.11           -9.25     less than 0.001
 Stop time (8 am to 8 pm)                             -0.33           0.06           -5.33     less than 0.001
 Stop classification (civil traffic)                  -0.10           0.22           -0.46          0.64
 Non-Arizona plate                                    0.07            0.10           0.77           0.44
 Constant                                             -1.60           10.07          -0.16          0.87


                                        Black      Non-Black                        Standard
   Variable          Sample                                       Difference                      t-statistic
                                       Drivers      Drivers                           Error
                     Unmatched           14.06        13.66           0.40             0.63           0.63
                         ATT             14.06        14.52           -0.46            0.69           0.67
  Stop Length
                        ATU              13.66        14.07           0.40             0.38           1.05
                         ATE                                          0.35             0.38           0.92



Table 27. Stop lengths results, observations limited to extended stops, minority drivers

                                  Number of Observations               4,501

                                       Chi-Squared Statistic          331.88

                                        Probability Value         less than 0.001

                                        Pseudo R-Squared               0.05

                                          Log Likelihood             -2926.86




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     23| APPENDIX 4
                                                                     Standard                     Probability
                                                     Coefficient                      z-score
                                                                       Error                        Value
    Special assignment: DUI task force                   0.32            0.16          2.04            0.04
    Special assignment: Aggressive driver
                                                        -0.25           0.71           -0.36           0.72
    enforcement
    Special assignment: Drug recognition
                                                         0.17           0.35           0.49            0.63
    expert unit
    Driver sex (male)                                    0.33           0.07           4.98       less than 0.001
    X coordinate                                        -1.28            0.10          -12.78     less than 0.001
    Y coordinate                                         -1.75           0.15          -11.56     less than 0.001
    Stop time (8 am to 8 pm)                            -0.08           0.07           -1.23           0.22
    Stop classification (civil traffic)                 -0.31            0.13          -2.28           0.02
    Non-Arizona plate                                   -0.23            0.10          -2.21           0.03
    Constant                                            -84.50          11.22          -7.53      less than 0.001


                                          Minority   Non-Minority                      Standard
       Variable           Sample                                      Difference                     t-statistic
                                          Drivers      Drivers                           Error
                        Unmatched           47.93         41.97            5.95           2.05           2.91
                             ATT            47.93         45.25            2.67           2.67           1.00
     Stop L:ength
                             ATU            41.97         50.01            8.04           2.56           3.14
                             ATE                                           5.65           2.26           2.50



   Table 28. Stop lengths results, observations limited to non-extended stops, minority drivers

                                      Number of Observations            19,986

                                          Chi-Squared Statistic         1474.25

                                           Probability Value        less than 0.001

                                           Pseudo R-Squared               0.06

                                             Log Likelihood            -11655.63




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      24| APPENDIX
                                                                 Standard                  Probability
                                                  Coefficient                  z-score
                                                                   Error                     Value
 Special assignment: DUI task force                  0.37          0.09          3.92      less than 0.001
 Special assignment: Aggressive driver
                                                     -0.05         0.28         -0.18           0.86
 enforcement
 Special assignment: Drug recognition
                                                     0.90          0.23          3.89      less than 0.001
 expert unit
 Driver sex (male)                                    0.15         0.03          4.71      less than 0.001
 X coordinate                                        -1.02         0.05         -21.74     less than 0.001
 Y coordinate                                        -1.65         0.06         -25.64     less than 0.001
 Stop time (8 am to 8 pm)                            -0.25         0.03         -7.65      less than 0.001
 Stop classification (civil traffic)                 -0.27         0.12         -2.19           0.03
 Non-Arizona plate                                   -0.35         0.06         -5.76      less than 0.001
 Constant                                            -59.50        5.59         -10.65     less than 0.001


                                       Minority   Non-Minority                  Standard
    Variable           Sample                                     Difference                  t-statistic
                                       Drivers      Drivers                       Error
                     Unmatched           14.23        13.45          0.78          0.34           2.31
                          ATT            14.23        13.68          0.55          0.46           1.19
  Stop Length
                          ATU            13.45        14.13          0.68          0.30           2.27
                          ATE                                        0.64          0.31           2.06




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                 25| APPENDIX 5
                       THIS PAGE INTENTIONALLY LEFT BLANK.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT   26| APPENDIX 5
SUPPLEMENTAL APPENDIX 5. Propensity
Score Matching Alternate Specifications
Tables of Results
This appendix includes the matching estimation step logistic regression results and the complete table of the
propensity score matching statistical testing results for all the alternate specification (nearest five neighbors and
radius, and no replacement models) propensity score matching analysis. Within the alternate specifications, we
also note the degree to which observations had to be dropped from analysis due to lack of sufficient matching
observations. This largely applies to radius matching techniques and techniques in which observations chosen as a
match are not replaced into the matching pool.


Nearest neighbor matching, with replacement

Matching results
Table 29. Matching results for nearest neighbor matching, with replacement, Hispanic drivers

                          Observation        Matched        Not Matched            Total
                           Non-Hispanic         18,845              0             18,845
                              Hispanic          5,642               0              5,642
                                Total           24,487              0             24,487


Table 30. Matching results, nearest neighbor matching, with replacement, Black drivers

                          Observation         Matched       Not Matched           Total
                             Non-Black          22,773              0             22,773
                                Black            1,714              0              1,714
                                Total           24,487              0             24,487


Table 31. Matching results for nearest neighbor matching, with replacement, minority drivers

                          Observation         Matched Not Matched                 Total
                           Non-Minority         16,263              0             16,263
                              Minority           8,224              0             8,224
                                Total           24,487              0            24,487




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                          27| APPENDIX 5
   Stop length
   Table 32. Stop length results, nearest neighbor matching with replacement, Hispanic drivers

                                    Hispanic      Non-Hispanic                        Standard
      Variable         Sample                                         Difference                   t-statistic
                                    Drivers         Drivers                             Error
                      Unmatched        22.65            18.40             4.26            0.57        7.50
                          ATT          22.65            20.25             2.40            0.78        3.08
     Stop Length
                          ATU          18.40            21.91             3.52            0.70        5.03
                          ATE                                             3.26            0.64        5.08


   Table 33. Stop length results, nearest neighbor matching with replacement, Black drivers

                                      Black         Non-Black                         Standard
      Variable         Sample                                         Difference                   t-statistic
                                     Drivers         Drivers                            Error
                      Unmatched        23.61            19.06             4.56            0.94        4.86
                          ATT          23.61            20.77             2.84            1.29        2.21
     Stop Length
                          ATU          19.06            21.19             2.14            0.96        2.23
                          ATE                                             2.19            0.94        2.32


   Table 34. Stop length results, nearest neighbor matching with replacement, minority drivers

                                    Minority      Non-Minority                        Standard
      Variable         Sample                                         Difference                   t-statistic
                                    Drivers         Drivers                             Error
                      Unmatched        22.44            17.83             4.61            0.51        9.12
                          ATT          22.44            20.45             1.99            0.81        2.46
     Stop Length
                          ATU          17.83            21.43             3.61            0.54        6.66
                          ATE                                             3.07            0.55        5.58


   Citations
   Table 35. Citations results, nearest neighbor matching with replacement, Hispanic drivers

                                    Hispanic      Non-Hispanic                        Standard
      Variable         Sample                                         Difference                   t-statistic
                                    Drivers         Drivers                             Error
                      Unmatched         0.52            0.55              -0.03           0.01        -3.94

        Stop              ATT           0.52            0.50              0.03            0.01        3.11
      Conclusion          ATU           0.55            0.58              0.03            0.01        2.98
                          ATE                                             0.03            0.01        3.30




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                   28| APPENDIX 5
Table 36. Citations results, nearest neighbor matching with replacement, Black drivers

                                  Black         Non-Black                          Standard
   Variable       Sample                                          Difference                     t-statistic
                                 Drivers         Drivers                             Error
                 Unmatched         0.51              0.55             -0.04              0.01       -3.55

    Stop             ATT           0.51              0.48              0.02              0.02       1.61
  Conclusion         ATU           0.55              0.57              0.02              0.02       0.89
                     ATE                                               0.02              0.02       0.96


Table 37. Citations results, nearest neighbor matching with replacement, minority drivers

                                Minority      Non-Minority                         Standard
   Variable       Sample                                          Difference                     t-statistic
                                Drivers         Drivers                              Error
                 Unmatched         0.52              0.56             -0.04              0.01       -5.66

    Stop             ATT           0.52              0.49              0.03              0.01       3.42
  Conclusion         ATU           0.56              0.60              0.04              0.01       4.07
                     ATE                                               0.03              0.01       4.43


Searches
Table 38. Searches results, nearest neighbor matching with replacement, Hispanic drivers

                                Hispanic      Non-Hispanic                         Standard
   Variable       Sample                                          Difference                     t-statistic
                                Drivers         Drivers                              Error
                 Unmatched         0.07              0.03              0.04              0.003      12.23
                     ATT           0.07              0.04              0.03              0.004      6.35
    Search
                     ATU           0.03              0.07              0.04              0.01       6.46
                     ATE                                               0.03              0.005      7.02


Table 39. Searches results, nearest neighbor matching with replacement, Black drivers

                                  Black         Non-Black                          Standard
   Variable       Sample                                          Difference                     t-statistic
                                 Drivers         Drivers                             Error
                 Unmatched         0.08              0.04              0.04              0.01       7.13
                     ATT           0.08              0.05              0.03              0.01       3.59
    Search
                     ATU           0.04              0.06              0.02              0.01       2.62
                     ATE                                               0.02              0.01       2.77




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    29| APPENDIX 5
   Table 40. Searches results, nearest neighbor matching with replacement, minority drivers

                                    Minority      Non-Minority                        Standard
      Variable         Sample                                         Difference                      t-statistic
                                    Drivers         Drivers                             Error
                      Unmatched         0.07            0.03              0.04            0.003          14.41
                          ATT           0.07            0.04              0.03            0.004          7.88
        Search
                          ATU           0.03            0.07              0.04            0.004          8.76
                          ATE                                             0.03            0.004          9.58


   Arrests
   Table 41. Arrests results, nearest neighbor matching with replacement, Hispanic drivers

                                    Hispanic      Non-Hispanic                        Standard
      Variable         Sample                                         Difference                      t-statistic
                                    Drivers         Drivers                             Error
                      Unmatched         0.08            0.05              0.03            0.004          8.92
                          ATT           0.08            0.07              0.02               0.01        3.03
        Arrest
                          ATU           0.05            0.08              0.03               0.01        4.86
                          ATE                                             0.02            0.005          4.89


   Table 42. Arrests results, nearest neighbor matching with replacement, Black drivers

                                      Black         Non-Black                         Standard
      Variable         Sample                                         Difference                      t-statistic
                                     Drivers         Drivers                            Error
                      Unmatched         0.09            0.05              0.04               0.01        6.19
                          ATT           0.09            0.07              0.02               0.01        2.16
        Arrest
                          ATU           0.05            0.09              0.03               0.01        2.87
                          ATE                                             0.03               0.01        2.90


   Table 43. Arrests results, nearest neighbor matching with replacement, minority drivers

                                    Minority      Non-Minority                        Standard
      Variable         Sample                                         Difference                      t-statistic
                                    Drivers         Drivers                             Error
                      Unmatched         0.08            0.05              0.04            0.003          11.25
                          ATT           0.08            0.06              0.02            0.005          4.29
        Arrest
                          ATU           0.05            0.08              0.03            0.004          6.75
                          ATE                                             0.03            0.004          6.74




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      30| APPENDIX 5
NEAREST FIVE NEIGHBORS MATCHING, WITH REPLACEMENT
Matching results
Table 44. Matching results for nearest five neighbor matching, with replacement, Hispanic drivers

                           Observation       Matched        Not Matched        Total
                           Non-Hispanic        18,845              0           18,845
                             Hispanic           5,642              0            5,642
                               Total           24,487              0           24,487


Table 45. Matching results for nearest five neighbor matching, with replacement, Black drivers

                           Observation       Matched        Not Matched        Total
                            Non-Black          22,773              0           22,773
                               Black            1,714              0            1,714
                               Total           24,487              0           24,487


Table 46. Matching results for nearest five neighbor matching, with replacement, minority drivers

                           Observation       Matched        Not Matched        Total
                           Non-Minority        16,263              0           16,263
                             Minority           8,224              0           8,224
                               Total           24,487              0           24,487


Stop length
Table 47. Stop length results, nearest five neighbor matching with replacement, Hispanic drivers

                                Hispanic      Non-Hispanic                         Standard
   Variable       Sample                                          Difference                        t-statistic
                                Drivers         Drivers                              Error
                 Unmatched        22.65             18.40              4.26             0.57           7.50
                     ATT          22.65             19.18              3.47             0.59           5.84
  Stop Length
                     ATU          18.40             22.02              3.63             0.60           6.02
                     ATE                                               3.59             0.57           6.34




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       31| APPENDIX 5
   Table 48. Stop length results, nearest five neighbor matching with replacement, Black drivers

                                       Black         Non-Black                         Standard
      Variable         Sample                                          Difference                     t-statistic
                                      Drivers         Drivers                            Error
                      Unmatched         23.61            19.06             4.56            0.94          4.86
                          ATT           23.61            19.37             4.24            1.31          3.23
     Stop Length
                          ATU           19.06            21.84             2.78            0.98          2.85
                          ATE                                              2.88            0.98          2.94


   Table 49. Stop length results, nearest five neighbor matching with replacement, minority drivers

                                     Minority     Non-Minority                         Standard
      Variable         Sample                                          Difference                     t-statistic
                                     Drivers        Drivers                              Error
                      Unmatched        22.44             17.83             4.61            0.51          9.12
                          ATT          22.44            19.44              2.99            0.62          4.83
     Stop Length
                          ATU           17.83            21.46             3.64            0.54          6.77
                          ATE                                              3.42            0.52          6.59


   Citations
   Table 50. Citations results, nearest five neighbor matching with replacement, Hispanic drivers

                                     Hispanic      Non-Hispanic                        Standard
      Variable         Sample                                          Difference                     t-statistic
                                     Drivers         Drivers                             Error
                      Unmatched         0.52             0.55              -0.03           0.01          -3.94

        Stop              ATT           0.52             0.50              0.02            0.01          2.56
      Conclusion          ATU           0.55             0.59              0.03            0.01          3.63
                          ATE                                              0.03            0.01          3.60


   Table 51. Citations results, nearest five neighbor matching with replacement, Black drivers

                                       Black         Non-Black                         Standard
      Variable         Sample                                          Difference                     t-statistic
                                      Drivers         Drivers                            Error
                      Unmatched         0.51             0.55              -0.04           0.01          -3.55

        Stop              ATT           0.51             0.49              0.01            0.01          1.10
      Conclusion          ATU           0.55             0.56              0.01            0.02          0.48
                          ATE                                              0.01            0.02          0.53




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      32| APPENDIX 5
Table 52. Citations results, nearest five neighbor matching with replacement, minority drivers

                                Minority      Non-Minority                         Standard
   Variable       Sample                                           Difference                    t-statistic
                                Drivers         Drivers                              Error
                 Unmatched         0.52              0.56              -0.04           0.01         -5.66

    Stop             ATT           0.52              0.50              0.02            0.01         3.10
  Conclusion         ATU           0.56              0.59              0.03            0.01         4.23
                     ATE                                               0.03            0.01         4.18


Searches
Table 53. Searches results, nearest five neighbor matching with replacement, Hispanic drivers

                                Hispanic      Non-Hispanic                          Standard
   Variable       Sample                                           Difference                    t-statistic
                                Drivers         Drivers                               Error
                 Unmatched         0.07              0.03               0.04           0.003        12.23
                     ATT           0.07              0.04               0.03           0.004        7.25
    Search
                     ATU           0.03              0.07               0.03           0.004        7.52
                     ATE                                                0.03           0.004        7.87


Table 54. Searches results, nearest five neighbor matching with replacement, Black drivers

                                  Black         Non-Black                          Standard
   Variable       Sample                                           Difference                    t-statistic
                                 Drivers         Drivers                             Error
                 Unmatched         0.08              0.04              0.04            0.01         7.13
                     ATT           0.08              0.04              0.03            0.01         4.69
    Search
                     ATU           0.04              0.06              0.02            0.01         3.25
                     ATE                                               0.02            0.01         3.41


Table 55. Searches results, nearest five neighbor matching with replacement, minority drivers

                                Minority      Non-Minority                         Standard
   Variable       Sample                                           Difference                    t-statistic
                                Drivers         Drivers                              Error
                 Unmatched         0.07              0.03              0.04           0.003         14.41
                     ATT           0.07              0.04              0.03           0.004         8.33
    Search
                     ATU           0.03              0.06              0.03           0.004         8.92
                     ATE                                               0.03           0.003         9.45




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    33| APPENDIX 5
   Arrests
   Table 56. Arrests results, nearest five neighbor matching with replacement, Hispanic drivers

                                     Hispanic      Non-Hispanic                        Standard
      Variable         Sample                                          Difference                     t-statistic
                                     Drivers         Drivers                             Error
                      Unmatched         0.08               0.05             0.03            0.004        8.92
                          ATT           0.08               0.06             0.02            0.005        4.19
         Arrest
                          ATU              0.05            0.07             0.02            0.005        5.18
                          ATE                                               0.02            0.004        5.24


   Table 57. Arrests results, nearest five neighbor matching with replacement, Black drivers

                                       Black        Non-Black                          Standard
      Variable         Sample                                          Difference                     t-statistic
                                      Drivers        Drivers                             Error
                      Unmatched         0.09               0.05             0.04            0.01         6.19
                          ATT           0.09               0.06             0.03            0.01         4.13
         Arrest
                          ATU              0.05            0.09             0.03            0.01         3.87
                          ATE                                               0.03            0.01         3.95


   Table 58. Arrests results, nearest five neighbor matching with replacement, minority drivers

                                     Minority      Non-Minority                        Standard
      Variable         Sample                                          Difference                     t-statistic
                                     Drivers         Drivers                             Error
                      Unmatched         0.08               0.05             0.04            0.003        11.25
                          ATT           0.08               0.06             0.02            0.004        4.63
         Arrest
                          ATU              0.05            0.07             0.03            0.004        6.49
                          ATE                                               0.02            0.004        6.33




   Radius matching, radius of 0.001, with replacement

   Matching results
   Table 59. Matching results for radius of 0.001 matching, with replacement, Hispanic drivers

                              Observation         Matched         Not Matched      Total
                                Non-Hispanic       18,717             128          18,845
                                  Hispanic         5,628              14           5,642
                                   Total           24,345             142          24,487




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      34| APPENDIX 5
Table 60. Matching results for radius of 0.001 matching, with replacement, Black drivers

                           Observation       Matched        Not Matched        Total
                            Non-Black          22,705             68           22,773
                               Black            1,714             0             1,714
                               Total           24,419             68           24,487


Table 61. Matching results for radius of 0.001 matching, with replacement, minority drivers

                           Observation       Matched        Not Matched        Total
                           Non-Minority        16,211             52           16,263
                             Minority           8,203             21            8,224
                               Total           24,414             73           24,487


Stop length
Table 62. Stop length results, radius 0.001 matching with replacement, Hispanic drivers

                                Hispanic      Non-Hispanic                         Standard
   Variable       Sample                                           Difference                    t-statistic
                                Drivers         Drivers                              Error
                 Unmatched         22.65            18.40              4.26               0.57      7.50
                     ATT           22.62            20.25              2.37               0.88      2.69
  Stop Length
                     ATU           18.37            21.95              3.58               0.65      5.53
                     ATE                                               3.30               0.63      5.25


Table 63. Stop length results, radius 0.001 matching with replacement, Black drivers

                                  Black         Non-Black                          Standard
   Variable       Sample                                           Difference                    t-statistic
                                 Drivers         Drivers                             Error
                 Unmatched         23.61            19.06              4.56               0.94      4.86
                     ATT           23.61            20.77              2.84               1.49      1.90
  Stop Length
                     ATU           19.04            21.20              2.16               0.97      2.23
                     ATE                                               2.21               0.96      2.30


Table 64. Stop length results, radius 0.001 matching with replacement, minority drivers

                                Minority      Non-Minority                         Standard
   Variable        Sample                                          Difference                    t-statistic
                                Drivers         Drivers                              Error
                 Unmatched         22.44            17.83              4.61               0.51      9.12
                     ATT           22.41            20.45              1.96               0.93      2.11
  Stop Length
                     ATU           17.82            21.45              3.63               0.58      6.23
                     ATE                                               3.07               0.61      5.07


MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    35| APPENDIX 5
   Citations
   Table 65. Citations results, radius 0.001 matching with replacement, Hispanic drivers

                                     Hispanic      Non-Hispanic                         Standard
       Variable        Sample                                          Difference                    t-statistic
                                     Drivers         Drivers                              Error
                      Unmatched         0.52             0.55              -0.03           0.01         -3.94

        Stop              ATT           0.52             0.49               0.03           0.01         2.94
      Conclusion          ATU           0.55             0.58               0.03           0.01         2.81
                          ATE                                               0.03           0.01         3.13


   Table 66. Citations results, radius 0.001 matching with replacement, Black drivers

                                       Black         Non-Black                          Standard
       Variable        Sample                                          Difference                    t-statistic
                                      Drivers         Drivers                             Error
                      Unmatched         0.51             0.55              -0.04           0.01         -3.55

        Stop              ATT           0.51             0.48               0.02           0.02         1.54
      Conclusion          ATU           0.55             0.57               0.02           0.02         0.85
                          ATE                                               0.02           0.02         0.92


   Table 67. Citations results, radius 0.001 matching with replacement, minority drivers

                                     Minority      Non-Minority                         Standard
       Variable        Sample                                          Difference                    t-statistic
                                     Drivers         Drivers                              Error
                      Unmatched         0.52             0.56              -0.04           0.01         -5.66

        Stop              ATT           0.52             0.49               0.03           0.01         3.22
      Conclusion          ATU           0.56             0.60               0.04           0.01         3.81
                          ATE                                               0.03           0.01         4.14


   Searches
   Table 68. Searches results, radius 0.001 matching with replacement, Hispanic drivers

                                     Hispanic      Non-Hispanic                         Standard
      Variable         Sample                                          Difference                    t-statistic
                                     Drivers         Drivers                              Error
                      Unmatched         0.07             0.03               0.04           0.003        12.23
                          ATT           0.07             0.04               0.03           0.005        5.70
        Search
                          ATU           0.03             0.07               0.04           0.01         6.19
                          ATE                                               0.03           0.01         6.67




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     36| APPENDIX 5
Table 69. Searches results, radius 0.001 matching with replacement, Black drivers

                                  Black          Non-Black                            Standard
   Variable        Sample                                          Difference                    t-statistic
                                 Drivers          Drivers                               Error
                 Unmatched          0.08             0.04               0.04            0.01        7.13
                     ATT            0.08             0.05               0.03            0.01        3.50
     Search
                     ATU            0.04             0.06               0.02            0.01        2.89
                      ATE                                               0.02            0.01        3.02


Table 70. Searches results, radius 0.001 matching with replacement, minority drivers

                                Minority       Non-Minority                           Standard
   Variable        Sample                                          Difference                    t-statistic
                                Drivers          Drivers                                Error
                 Unmatched          0.07             0.03               0.04            0.003       14.41
                     ATT            0.07             0.04               0.03            0.004       7.47
     Search
                     ATU            0.03             0.07               0.04            0.005       8.13
                      ATE                                               0.03            0.004       8.93


Arrests
Table 71. Arrests results, radius 0.001 matching with replacement, Hispanic drivers

                                Hispanic       Non-Hispanic                           Standard
   Variable        Sample                                          Difference                    t-statistic
                                Drivers          Drivers                                Error
                 Unmatched          0.08             0.05               0.03            0.004       8.92
                     ATT            0.08             0.07               0.02            0.01        2.83
     Arrest
                     ATU            0.05             0.08               0.03            0.01        4.59
                      ATE                                               0.02            0.01        4.62


Table 72. Arrests results, radius 0.001 matching with replacement, Black drivers

                                  Black          Non-Black                            Standard
   Variable        Sample                                          Difference                    t-statistic
                                 Drivers          Drivers                               Error
                 Unmatched          0.09             0.05               0.04            0.01        6.19
                     ATT            0.09             0.07               0.02            0.01        2.10
     Arrest
                     ATU            0.05             0.09               0.03            0.01        3.33
                      ATE                                               0.03            0.01        3.34




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    37| APPENDIX 5
   Table 73. Arrests results, radius 0.001 matching with replacement, minority drivers

                                     Minority     Non-Minority                           Standard
      Variable         Sample                                           Difference                     t-statistic
                                     Drivers        Drivers                                Error
                      Unmatched         0.08                0.05            0.04             0.003        11.25
                          ATT           0.08                0.06            0.02             0.005        4.10
         Arrest
                          ATU           0.05                0.08            0.03             0.005        6.15
                          ATE                                               0.03             0.004        6.21




   Radius matching, radius of 0.01, with replacement

   Matching results
   Table 74. Matching results for radius of 0.01 matching, with replacement, Hispanic drivers

                              Observation        Matched           Not Matched     Total
                                Non-Hispanic       18,842               3          18,845
                                  Hispanic         5,642                0          5,642
                                   Total           24,484               3          24,487


   Table 75. Matching results for radius of 0.01 matching, with replacement, Black drivers


                                Observation      Matched           Not Matched     Total
                                 Non-Black         22,770               3          22,773
                                   Black            1,714               0           1,714
                                   Total           24,484               3          24,487



   Table 76. Matching results for radius of 0.01 matching, with replacement, minority drivers

                                Observation      Matched Not Matched               Total
                                Non-Minority       16,260              3           16,263
                                  Minority          8,224              0           8,224
                                    Total          24,484              3           24,487




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       38| APPENDIX 5
Stop length
Table 77. Stop length results, radius 0.01 matching with replacement, Hispanic drivers

                                Hispanic       Non-Hispanic                            Standard
   Variable        Sample                                          Difference                     t-statistic
                                Drivers          Drivers                                 Error
                 Unmatched         22.65             18.40              4.26             0.57        7.50
                     ATT           22.65             20.25              2.40             0.88        2.74
  Stop Length
                     ATU           18.40             21.91              3.52             0.64        5.50
                      ATE                                               3.26             0.62        5.24


Table 78. Stop length results, radius 0.01 matching with replacement, Black drivers

                                  Black          Non-Black                             Standard
   Variable        Sample                                          Difference                     t-statistic
                                 Drivers          Drivers                                Error
                 Unmatched         23.61             19.06              4.56             0.94        4.86
                     ATT           23.61             20.77              2.84             1.49        1.91
  Stop Length
                     ATU           19.05             21.20              2.14             0.96        2.24
                      ATE                                               2.19             0.95        2.30


Table 79. Stop length results, radius 0.01 matching with replacement, minority drivers

                                Minority       Non-Minority                            Standard
   Variable        Sample                                          Difference                     t-statistic
                                Drivers          Drivers                                 Error
                 Unmatched         22.44             17.83              4.61             0.51        9.12
                     ATT           22.44             20.45              1.99             0.92        2.16
  Stop Length
                     ATU           17.83             21.43              3.61             0.58        6.26
                      ATE                                               3.06             0.60        5.10


Citations
Table 80. Citations results, radius 0.01 matching with replacement, Hispanic drivers

                                Hispanic       Non-Hispanic                            Standard
   Variable        Sample                                          Difference                     t-statistic
                                Drivers          Drivers                                 Error
                 Unmatched          0.52             0.55              -0.03             0.01        -3.94

    Stop             ATT            0.52             0.50               0.03             0.01        2.94
  Conclusion         ATU            0.55             0.58               0.03             0.01        2.90
                      ATE                                               0.03             0.01        3.21




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     39| APPENDIX 5
   Table 81. Citations results, radius 0.01 matching with replacement, Black drivers

                                       Black         Non-Black                            Standard
       Variable         Sample                                          Difference                     t-statistic
                                      Drivers         Drivers                               Error
                      Unmatched          0.51             0.55              -0.04           0.01          -3.55

        Stop              ATT            0.51             0.48              0.02            0.02          1.54
      Conclusion          ATU            0.55             0.57              0.02            0.02          0.88
                           ATE                                              0.02            0.02          0.94


   Table 82. Citations results, radius 0.01 matching with replacement, minority drivers

                                     Minority      Non-Minority                           Standard
       Variable         Sample                                          Difference                     t-statistic
                                     Drivers         Drivers                                Error
                      Unmatched          0.52             0.56              -0.04           0.01          -5.66

        Stop              ATT            0.52             0.49              0.03            0.01          3.23
      Conclusion          ATU            0.56             0.60              0.04            0.01          3.84
                           ATE                                              0.03            0.01          4.17


   Searches
   Table 83. Searches results, radius 0.01 matching with replacement, Hispanic drivers

                                     Hispanic      Non-Hispanic                           Standard
       Variable         Sample                                          Difference                     t-statistic
                                     Drivers         Drivers                                Error
                      Unmatched          0.07             0.03              0.04            0.003         12.23
                          ATT            0.07             0.04              0.03            0.005         5.75
        Search
                          ATU            0.03             0.07              0.04            0.01          6.17
                           ATE                                              0.03            0.01          6.66


   Table 84. Searches results, radius 0.01 matching with replacement, Black drivers

                                       Black         Non-Black                            Standard
       Variable         Sample                                          Difference                     t-statistic
                                      Drivers         Drivers                               Error
                      Unmatched         0.08              0.04              0.04            0.01          7.13
                          ATT           0.08              0.05              0.03            0.01          3.49
        Search
                          ATU           0.04              0.06              0.02            0.01          2.89
                           ATE                                              0.02            0.01          3.02




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       40| APPENDIX 5
Table 85. Searches results, radius 0.01 matching with replacement, minority drivers

                                Minority       Non-Minority                           Standard
   Variable        Sample                                          Difference                    t-statistic
                                Drivers          Drivers                                Error
                  Unmatched         0.07              0.03              0.04            0.003       14.41
                      ATT           0.07              0.04              0.03            0.004       7.55
     Search
                     ATU            0.03              0.07              0.04            0.005       8.14
                      ATE                                               0.03            0.004       8.96


Arrests
Table 86. Arrests results, radius 0.01 matching with replacement, Hispanic drivers

                                Hispanic       Non-Hispanic                           Standard
   Variable        Sample                                          Difference                    t-statistic
                                Drivers          Drivers                                Error
                  Unmatched         0.08              0.05              0.03            0.004       8.92
                      ATT           0.08              0.07              0.02            0.01        2.73
     Arrest
                     ATU            0.05              0.08              0.03            0.01        4.59
                      ATE                                               0.02            0.01        4.59


Table 87. Arrests results, radius 0.01 matching with replacement, Black drivers

                                  Black          Non-Black                            Standard
   Variable        Sample                                          Difference                    t-statistic
                                 Drivers          Drivers                               Error
                  Unmatched         0.09              0.05              0.04            0.01        6.19
                      ATT           0.09              0.07              0.02            0.01        2.11
     Arrest
                     ATU            0.05              0.09              0.03            0.01        3.36
                      ATE                                               0.03            0.01        3.37


Table 88. Arrests results, radius 0.01 matching with replacement, minority drivers

                                Minority       Non-Minority                           Standard
   Variable        Sample                                          Difference                    t-statistic
                                Drivers          Drivers                                Error
                  Unmatched         0.08              0.05              0.04            0.003       11.25
                      ATT           0.08              0.06              0.02            0.005       4.19
     Arrest
                     ATU            0.05              0.08              0.03            0.005       6.19
                      ATE                                               0.03            0.004       6.27




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    41| APPENDIX 5
   Radius matching, radius of 0.1, with replacement

   Matching results
   Table 89. Matching results for radius of 0.1 matching, with replacement, Hispanic drivers

                              Observation        Matched         Not Matched      Total
                                Non-Hispanic       18,845             0           18,845
                                  Hispanic          5,642             0            5,642
                                    Total          24,487             0           24,487


   Table 90. Matching results for radius of 0.1 matching, with replacement, Black drivers

                              Observation        Matched         Not Matched       Total
                                 Non-Black         22,773              0          22,773
                                   Black            1,714              0           1,714
                                    Total          24,487              0          24,487


   Table 91. Matching results for radius of 0.1 matching, with replacement, minority drivers


                              Observation        Matched         Not Matched      Total
                                Non-Minority       16,263              0          16,263
                                  Minority         8,224               0           8,224
                                   Total           24,487              0          24,487



   Stop length
   Table 92. Stop length results, radius 0.1 matching with replacement, Hispanic drivers

                                     Hispanic      Non-Hispanic                        Standard
      Variable         Sample                                          Difference                    t-statistic
                                     Drivers         Drivers                             Error
                      Unmatched         22.65           18.40              4.26             0.57        7.50
                          ATT           22.65           20.25              2.40             0.88        2.74
     Stop Length
                          ATU           18.40            21.91             3.52             0.64        5.50
                          ATE                                              3.26             0.62        5.24




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     42| APPENDIX 5
Table 93. Stop length results, radius 0.1 matching with replacement, Black drivers

                                   Black         Non-Black                            Standard
   Variable        Sample                                           Difference                   t-statistic
                                  Drivers         Drivers                               Error
                  Unmatched        23.61             19.06              4.56            0.94        4.86
                      ATT          23.61             20.77              2.84            1.49        1.91
  Stop Length
                     ATU           19.06             21.19              2.14            0.96        2.23
                      ATE                                               2.19            0.95        2.30


Table 94. Stop length results, radius 0.1 matching with replacement, minority drivers

                                 Minority      Non-Minority                           Standard
   Variable        Sample                                           Difference                   t-statistic
                                 Drivers         Drivers                                Error
                  Unmatched        22.44             17.83              4.61            0.51        9.12
                      ATT          22.44             20.45              1.99            0.92        2.16
  Stop Length
                     ATU           17.83             21.43              3.61            0.58        6.26
                      ATE                                               3.07            0.60        5.10


Citations
Table 95. Citations results, radius 0.1 matching with replacement, Hispanic drivers

                                 Hispanic      Non-Hispanic                           Standard
   Variable        Sample                                           Difference                   t-statistic
                                 Drivers         Drivers                                Error
                  Unmatched         0.52              0.55              -0.03           0.01        -3.94

    Stop              ATT           0.52              0.50              0.03            0.01        2.94
  Conclusion         ATU            0.55              0.58              0.03            0.01        2.92
                      ATE                                               0.03            0.01        3.22


Table 96. Citations results, radius 0.1 matching with replacement, Black drivers

                                   Black         Non-Black                            Standard
   Variable        Sample                                           Difference                   t-statistic
                                  Drivers         Drivers                               Error
                  Unmatched         0.51              0.55              -0.04           0.01        -3.55

    Stop              ATT           0.51              0.48              0.02            0.02        1.54
  Conclusion         ATU            0.55              0.57              0.02            0.02        0.88
                      ATE                                               0.02            0.02        0.95




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    43| APPENDIX 5
   Table 97. Citations results, radius 0.1 matching with replacement, minority drivers

                                     Minority      Non-Minority                          Standard
      Variable         Sample                                          Difference                     t-statistic
                                     Drivers         Drivers                               Error
                      Unmatched         0.52             0.56              -0.04           0.01          -5.66

        Stop              ATT           0.52             0.49               0.03           0.01          3.24
      Conclusion          ATU           0.56             0.60               0.04           0.01          3.82
                          ATE                                               0.03           0.01          4.15


   Searches
   Table 98. Searches results, radius 0.1 matching with replacement, Hispanic drivers

                                     Hispanic      Non-Hispanic                          Standard
      Variable          Sample                                         Difference                     t-statistic
                                     Drivers         Drivers                               Error
                      Unmatched         0.07             0.03               0.04           0.003         12.23
                          ATT           0.07             0.04               0.03           0.005         5.75
        Search
                          ATU           0.03             0.07               0.04           0.01          6.17
                          ATE                                               0.03           0.01          6.66


   Table 99. Searches results, radius 0.1 matching with replacement, Black drivers

                                       Black         Non-Black                           Standard
      Variable          Sample                                         Difference                     t-statistic
                                      Drivers         Drivers                              Error
                      Unmatched         0.08             0.04               0.04           0.01          7.13
                          ATT           0.08             0.05               0.03           0.01          3.51
        Search
                          ATU           0.04             0.06               0.02           0.01          2.88
                          ATE                                               0.02           0.01          3.02


   Table 100. Searches results, radius 0.1 matching with replacement, minority drivers

                                     Minority      Non-Minority                          Standard
       Variable         Sample                                         Difference                     t-statistic
                                     Drivers         Drivers                               Error
                      Unmatched         0.07             0.03               0.04           0.003         14.41
                          ATT           0.07             0.04               0.03           0.004         7.55
        Search
                          ATU           0.03             0.07               0.04           0.005         8.14
                          ATE                                               0.03           0.004         8.96




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      44| APPENDIX 5
Arrests
Table 101. Arrests results, radius 0.1 matching with replacement, Hispanic drivers

                                 Hispanic      Non-Hispanic                          Standard
   Variable        Sample                                           Difference                     t-statistic
                                 Drivers         Drivers                               Error
                  Unmatched         0.08              0.05                 0.03            0.004      8.92
                      ATT           0.08              0.07                 0.02            0.01       2.71
     Arrest
                     ATU            0.05              0.08                 0.03            0.01       4.60
                      ATE                                                  0.02            0.01       4.60


Table 102. Arrests results, radius 0.1 matching with replacement, Black drivers

                                   Black         Non-Black                           Standard
   Variable        Sample                                           Difference                     t-statistic
                                  Drivers         Drivers                              Error
                  Unmatched         0.09              0.05                 0.04            0.01       6.19
                      ATT           0.09              0.07                 0.02            0.01       2.12
     Arrest
                     ATU            0.05              0.09                 0.03            0.01       3.37
                      ATE                                                  0.03            0.01       3.38


Table 103. Arrests results, radius 0.1 matching with replacement, minority drivers

                                 Minority      Non-Minority                          Standard
   Variable        Sample                                           Difference                     t-statistic
                                 Drivers         Drivers                               Error
                  Unmatched         0.08              0.05                 0.04            0.003      11.25
                      ATT           0.08              0.06                 0.02            0.005      4.20
     Arrest
                     ATU            0.05              0.08                 0.03            0.005      6.21
                      ATE                                                  0.03            0.004      6.29




Nearest neighbor matching, without replacement

Matching results
Table 104. Matching results for nearest neighbor matching, without replacement, Hispanic drivers

                            Observation       Matched        Not Matched          Total
                            Non-Hispanic         4,315            14,530          18,845
                              Hispanic           5,642              0             5,642
                                Total            9,957            14,530          24,487




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      45| APPENDIX 5
   Table 105. Matching results for nearest neighbor matching, without replacement, Black drivers

                             Observation           Matched           Not Matched         Total
                                 Non-Black           1,496              21,277           22,773
                                   Black             1,714                0               1,714
                                    Total            3,210              21,277           24,487


   Table 106. Matching results for nearest neighbor matching, without replacement, minority drivers

                             Observation Matched Not Matched                             Total
                                Non-Minority        5,998              10,265            16,263
                                  Minority          8,224                0               8,224
                                   Total            14,222             10,265            24,487


   Stop length
   Table 107. Stop length results, nearest neighbor matching without replacement, Hispanic drivers

                                     Hispanic       Non-Hispanic                              Standard
      Variable         Sample                                                Difference                    t-statistic
                                     Drivers          Drivers                                   Error
                      Unmatched         22.65                18.40               4.26             0.57        7.50
                          ATT           22.65                20.69               1.96             0.42        4.66
     Stop Length
                         ATU            15.48                23.22               7.74             0.60        12.90
                          ATE                                                    4.47             0.46        9.67


   Table 108. Stop length results, nearest neighbor matching without replacement, Black drivers

                                       Black          Non-Black                               Standard
      Variable         Sample                                                Difference                    t-statistic
                                      Drivers          Drivers                                  Error
                      Unmatched            23.61             19.06               4.56             0.94        4.86
                          ATT              23.61             20.86               2.76             1.21        2.28
     Stop Length
                         ATU               13.15             23.88               10.73            1.24        8.68
                          ATE                                                    6.47             1.20        5.41




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           46| APPENDIX 5
Table 109. Stop length results, nearest neighbor matching without replacement, minority drivers

                                 Minority      Non-Minority                         Standard
   Variable         Sample                                         Difference                     t-statistic
                                 Drivers         Drivers                              Error
                   Unmatched        22.44            17.83              4.61           0.51          9.12
                       ATT          22.44            19.81              2.63           0.40          6.52
  Stop Length
                       ATU          15.01            23.00              7.98           0.60          13.40
                       ATE                                              4.89           0.46          10.67


Citations
Table 110. Citations results, nearest neighbor matching without replacement, Hispanic drivers

                                Hispanic      Non-Hispanic                         Standard
   Variable       Sample                                          Difference                      t-statistic
                                Drivers         Drivers                              Error
                 Unmatched         0.52              0.55              -0.03           0.01          -3.94

    Stop             ATT           0.52              0.49              0.03            0.01          4.92
  Conclusion         ATU           0.64              0.52              -0.12           0.01         -11.59
                     ATE                                               -0.03           0.01          -4.32


Table 111. Citations results, nearest neighbor matching without replacement, Black drivers

                                  Black         Non-Black                          Standard
   Variable       Sample                                          Difference                      t-statistic
                                 Drivers         Drivers                             Error
                 Unmatched         0.51              0.55             -0.04            0.01          -3.55

    Stop             ATT           0.51              0.48              0.02            0.01          1.88
  Conclusion         ATU           0.72              0.50             -0.22            0.02         -13.16
                     ATE                                               -0.09           0.01          -7.01


Table 112. Citations results, nearest neighbor matching without replacement, minority drivers

                                Minority      Non-Minority                         Standard
   Variable       Sample                                          Difference                      t-statistic
                                Drivers         Drivers                              Error
                 Unmatched         0.52              0.56             -0.04            0.01          -5.66

    Stop             ATT           0.52              0.52              0.00            0.01          0.64
  Conclusion         ATU           0.63              0.51              -0.12           0.01         -14.24
                     ATE                                               -0.05           0.01          -7.74




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     47| APPENDIX 5
   Searches
   Table 113. Searches results, nearest neighbor matching without replacement, Hispanic drivers

                                   Hispanic      Non-Hispanic                         Standard
      Variable       Sample                                          Difference                     t-statistic
                                   Drivers         Drivers                              Error
                    Unmatched         0.07             0.03              0.04            0.00          12.23
                        ATT           0.07             0.04              0.03            0.00          8.62
       Search
                        ATU           0.02             0.07              0.05            0.00          13.24
                        ATE                                              0.04            0.00          11.44



   Table 114. Searches results, nearest neighbor matching without replacement, Black drivers

                                      Black         Non-Black                         Standard
      Variable         Sample                                         Difference                    t-statistic
                                     Drivers         Drivers                            Error
                      Unmatched        0.08             0.04              0.04            0.01         7.13
                          ATT          0.08             0.05              0.03            0.01         4.26
        Search
                          ATU          0.02             0.08              0.06            0.01         7.92
                          ATE                                             0.04            0.01         6.29


   Table 115. Searches results, nearest neighbor matching without replacement, minority drivers

                                    Minority      Non-Minority                        Standard
      Variable         Sample                                         Difference                    t-statistic
                                    Drivers         Drivers                             Error
                      Unmatched        0.07             0.03              0.04           0.00          14.41
                          ATT          0.07             0.03              0.03           0.00          12.68
        Search
                          ATU          0.02             0.07              0.05           0.00          16.57
                          ATE                                             0.04           0.00          15.19


   Arrests
   Table 116. Arrests results, nearest neighbor matching without replacement, Hispanic drivers

                                    Hispanic      Non-Hispanic                        Standard
      Variable         Sample                                         Difference                    t-statistic
                                    Drivers         Drivers                             Error
                      Unmatched        0.08             0.05              0.03           0.004         8.92
                          ATT          0.08             0.07              0.01           0.003         2.71
         Arrest
                          ATU          0.03             0.09              0.06           0.005         13.63
                          ATE                                             0.03           0.004         8.59




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    48| APPENDIX 5
Table 117. Arrests results, nearest neighbor matching without replacement, Black drivers

                                   Black         Non-Black                            Standard
   Variable         Sample                                             Difference                 t-statistic
                                  Drivers         Drivers                               Error
                   Unmatched           0.09            0.05               0.04            0.01       6.19
                       ATT             0.09            0.08               0.02            0.01       2.21
      Arrest
                       ATU             0.03            0.10               0.07            0.01       8.85
                       ATE                                                0.04            0.01       5.74


Table 118. Arrests results, nearest neighbor matching without replacement, minority drivers

                                Minority       Non-Minority                          Standard
   Variable       Sample                                            Difference                    t-statistic
                                Drivers          Drivers                               Error
                 Unmatched            0.08             0.05               0.04            0.003      11.25
                     ATT              0.08             0.06               0.02            0.003      6.74
     Arrest
                     ATU              0.02             0.09               0.07            0.004      16.92
                     ATE                                                  0.04            0.003      12.30




Radius matching, radius of 0.001, without replacement

Matching results
Table 119. Matching results for radius of 0.001 matching, without replacement, Hispanic drivers

                           Observation Matched Not Matched                       Total
                           Non-Hispanic       4,259             14,586           18,845
                             Hispanic         5,267              375             5,642
                              Total           9,526             14,961           24,487


Table 120. Matching results for radius of 0.001 matching, without replacement, Black drivers

                           Observation        Matched         Not Matched        Total
                             Non-Black         1,496             21,277          22,773
                               Black           1,714               0              1,714
                               Total           3,428             21,277          24,487




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     49| APPENDIX 5
   Table 121. Matching results for radius of 0.001 matching, without replacement, minority drivers

                            Observation          Matched       Not Matched         Total
                             Non-Minority         5,693            10,570          16,263
                                Minority          6,758            1466            8,224
                                 Total            12,451           12,036          24,487


   Stop length
   Table 122. Stop length results, radius 0.001 matching without replacement, Hispanic drivers

                                    Hispanic       Non-Hispanic                        Standard
      Variable         Sample                                          Difference                      t-statistic
                                    Drivers          Drivers                             Error
                      Unmatched          22.65             18.40            4.26            0.57          7.50
                          ATT            22.85             20.71            2.14            0.62          3.47
     Stop Length
                          ATU            20.13             23.20            3.07            0.88          3.47
                          ATE                                               2.55            0.70          3.66


   Table 123. Stop length results, radius 0.001 matching without replacement, Black drivers

                                      Black          Non-Black                         Standard
      Variable         Sample                                          Difference                      t-statistic
                                     Drivers          Drivers                            Error
                      Unmatched          23.61             19.06            4.56            0.94          4.86
                          ATT            23.61             20.86            2.76            1.28          2.15
     Stop Length
                          ATU            20.55             23.88            3.34            1.60          2.09
                          ATE                                               3.03            1.38          2.20


   Table 124. Stop length results, radius 0.001 matching without replacement, minority drivers

                                    Minority       Non-Minority                        Standard
      Variable         Sample                                          Difference                      t-statistic
                                    Drivers          Drivers                             Error
                      Unmatched          22.44             17.83            4.61            0.51          9.12
                          ATT            22.62             20.03            2.58            0.67          3.88
     Stop Length
                          ATU            19.96             22.86            2.90            0.77          3.74
                          ATE                                               2.73            0.71          3.87




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       50| APPENDIX 5
Citations
Table 125. Citations results, radius 0.001 matching without replacement, Hispanic drivers

                                  Hispanic     Non-Hispanic                         Standard
   Variable         Sample                                          Difference                   t-statistic
                                  Drivers        Drivers                              Error
                   Unmatched         0.52             0.55              -0.03            0.01       -3.94

     Stop              ATT           0.54             0.50              0.04             0.01       4.65
   Conclusion          ATU           0.50             0.52              0.02             0.01       2.06
                       ATE                                              0.03             0.01       3.52


Table 126. Citations results, radius 0.001 matching without replacement, Black drivers

                                  Black          Non-Black                          Standard
   Variable        Sample                                          Difference                    t-statistic
                                 Drivers          Drivers                             Error
                 Unmatched          0.51             0.55              -0.04             0.01       -3.55

    Stop             ATT            0.51             0.48               0.02             0.01       1.66
  Conclusion         ATU            0.49             0.50               0.01             0.02       0.63
                     ATE                                                0.02             0.01       1.18


Table 127. Citations results, radius 0.001 matching without replacement, minority drivers

                                Minority       Non-Minority                         Standard
   Variable        Sample                                          Difference                    t-statistic
                                Drivers          Drivers                              Error
                 Unmatched          0.52             0.56              -0.04             0.01       -5.66

    Stop             ATT            0.55             0.51              0.04              0.01       4.72
  Conclusion         ATU            0.49             0.52               0.03             0.01       2.93
                     ATE                                                0.03             0.01       4.01


Searches
Table 128. Searches results, radius 0.001 matching without replacement, Hispanic drivers

                                Hispanic       Non-Hispanic                         Standard
   Variable        Sample                                          Difference                    t-statistic
                                Drivers          Drivers                              Error
                 Unmatched          0.07             0.03              0.04              0.003      12.23
                     ATT            0.07             0.04               0.03             0.004      7.47
    Search
                     ATU            0.04             0.07               0.03             0.005      5.82
                     ATE                                                0.03             0.004      6.90




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                    51| APPENDIX 5
   Table 129. Searches results, radius 0.001 matching without replacement, Black drivers

                                     Black          Non-Black                             Standard
      Variable        Sample                                          Difference                       t-statistic
                                    Drivers          Drivers                                Error
                    Unmatched          0.08             0.04              0.04               0.01         7.13
                        ATT            0.08             0.05              0.03               0.01         4.04
       Search
                        ATU            0.05             0.08              0.03               0.01         3.68
                        ATE                                               0.03               0.01         4.08


   Table 130. Searches results, radius 0.001 matching without replacement, minority drivers

                                     Minority     Non-Minority                            Standard
      Variable         Sample                                          Difference                      t-statistic
                                     Drivers        Drivers                                 Error
                      Unmatched         0.07             0.03              0.04              0.003        14.41
                          ATT           0.07             0.04              0.03              0.004        9.10
        Search
                          ATU           0.04             0.07              0.03              0.004        7.78
                          ATE                                              0.03              0.004        8.72


   Arrests
   Table 131. Arrests results, radius 0.001 matching without replacement, Hispanic drivers

                                     Hispanic     Non-Hispanic                            Standard
      Variable         Sample                                          Difference                      t-statistic
                                     Drivers        Drivers                                 Error
                      Unmatched         0.08             0.05              0.03              0.004        8.92
                          ATT           0.08             0.07              0.01              0.004        2.70
         Arrest
                          ATU           0.06             0.09              0.02              0.01         4.05
                          ATE                                              0.02              0.005        3.50


   Table 132. Arrests results, radius 0.001 matching without replacement, Black drivers

                                       Black        Non-Black                             Standard
      Variable         Sample                                          Difference                      t-statistic
                                      Drivers        Drivers                                Error
                      Unmatched         0.09             0.05              0.04              0.01         6.19
                          ATT           0.09             0.08              0.02              0.01         2.09
         Arrest
                          ATU           0.07             0.10              0.03              0.01         2.76
                          ATE                                              0.02              0.01         2.60




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       52| APPENDIX 5
Table 133. Arrests results, radius 0.001 matching without replacement, minority drivers

                                  Minority      Non-Minority                        Standard
   Variable         Sample                                           Difference                   t-statistic
                                  Drivers         Drivers                             Error
                   Unmatched           0.08             0.05            0.04              0.003      11.25
                       ATT             0.08             0.06            0.02              0.004      4.22
      Arrest
                       ATU             0.06             0.09            0.03              0.005      5.57
                       ATE                                              0.02              0.004      5.00




Radius matching, radius of 0.01, without replacement

Matching results
Table 134. Matching results for radius of 0.01 matching, without replacement, Hispanic drivers

                         Observation          Matched      Not Matched         Total
                          Non-Hispanic         4,309           14,536          18,845
                             Hispanic          5,470            172            5,642
                               Total           9,779           14,708          24,487


Table 135. Matching results for radius of 0.01 matching, without replacement, Black drivers

                         Observation          Matched      Not Matched         Total
                             Non-Black         1,496           21,277          22,773
                               Black            1,714            0             1,714
                               Total           3,210           21,277          24,487


Table 136. Matching results for radius of 0.01 matching, without replacement, minority drivers

                         Observation          Matched      Not Matched         Total
                          Non-Minority         5,966           10,297          16,263
                             Minority          6,844           1380            8,224
                               Total           12,810          11,677          24,487




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     53| APPENDIX 5
   Stop length
   Table 137. Stop length results, radius 0.01 matching without replacement, Hispanic drivers

                                   Hispanic       Non-Hispanic                         Standard
      Variable        Sample                                          Difference                       t-statistic
                                   Drivers          Drivers                              Error
                    Unmatched         22.65             18.40             4.26               0.57         7.50
                        ATT           22.81             20.59             2.22               0.59         3.79
     Stop Length
                        ATU           19.94             23.24             3.30               0.83         3.98
                        ATE                                               2.69               0.66         4.10


   Table 138. Stop length results, radius 0.01 matching without replacement, Black drivers

                                       Black        Non-Black                          Standard
      Variable         Sample                                          Difference                      t-statistic
                                      Drivers        Drivers                             Error
                      Unmatched        23.61            19.06              4.56               0.94        4.86
                          ATT          23.61            20.86              2.76               1.29        2.15
     Stop Length
                          ATU          21.21            23.88              2.67               1.62        1.65
                          ATE                                              2.72               1.39        1.96


   Table 139. Stop length results, radius 0.01 matching without replacement, minority drivers

                                     Minority     Non-Minority                         Standard
      Variable         Sample                                          Difference                      t-statistic
                                     Drivers        Drivers                              Error
                      Unmatched        22.44             17.83             4.61               0.51        9.12
                          ATT          22.64            20.01              2.63               0.63        4.15
     Stop Length
                          ATU          19.65            23.00              3.35               0.72        4.69
                          ATE                                              2.97               0.66        4.49


   Citations
   Table 140. Citations results, radius 0.01 matching without replacement, Hispanic drivers

                                     Hispanic     Non-Hispanic                         Standard
      Variable         Sample                                          Difference                      t-statistic
                                     Drivers        Drivers                              Error
                      Unmatched         0.52             0.55              -0.03              0.01        -3.94

        Stop              ATT           0.53             0.49              0.04               0.01        4.47
      Conclusion          ATU           0.50             0.52              0.02               0.01        1.57
                          ATE                                              0.03               0.01        3.16




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       54| APPENDIX 5
Table 141. Citations results, radius 0.01 matching without replacement, Black drivers

                                    Black         Non-Black                             Standard
    Variable         Sample                                         Difference                     t-statistic
                                   Drivers         Drivers                                Error
                   Unmatched         0.51             0.55              -0.04              0.01       -3.55

     Stop              ATT           0.51             0.48               0.02              0.01       1.71
   Conclusion          ATU           0.55             0.50              -0.05              0.02       -2.65
                       ATE                                              -0.01              0.01       -0.76


Table 142. Citations results, radius 0.01 matching without replacement, minority drivers

                                Minority       Non-Minority                         Standard
   Variable        Sample                                          Difference                      t-statistic
                                Drivers          Drivers                              Error
                  Unmatched         0.52              0.56             -0.04               0.01       -5.66

    Stop              ATT           0.55              0.51              0.04               0.01       5.32
  Conclusion         ATU            0.49              0.52              0.03               0.01       3.31
                      ATE                                               0.04               0.01       4.53


Searches
Table 143. Searches results, radius 0.01 matching without replacement, Hispanic drivers

                                 Hispanic      Non-Hispanic Difference              Standard
   Variable        Sample                                                                          t-statistic
                                 Drivers         Drivers                              Error
                  Unmatched         0.07              0.03              0.04             0.003        12.23
                      ATT           0.07              0.04              0.03             0.004        7.68
     Search
                     ATU            0.04              0.07              0.03             0.005        6.81
                      ATE                                               0.03             0.004        7.52


Table 144. Searches results, radius 0.01 matching without replacement, Black drivers

                                  Black          Non-Black                          Standard
   Variable        Sample                                          Difference                      t-statistic
                                 Drivers          Drivers                             Error
                  Unmatched         0.08              0.04              0.04               0.01       7.13
                      ATT           0.08              0.05              0.03               0.01       4.03
     Search
                     ATU            0.05              0.08              0.03               0.01       3.20
                      ATE                                               0.03               0.01       3.80




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      55| APPENDIX 5
   Table 145. Searches results, radius 0.01 matching without replacement, minority drivers

                                   Minority       Non-Minority                           Standard
      Variable        Sample                                          Difference                      t-statistic
                                   Drivers          Drivers                                Error
                    Unmatched          0.07             0.03               0.04             0.003        14.41
                        ATT            0.07             0.04               0.03             0.003        9.27
       Search
                        ATU            0.04             0.07               0.03             0.004        9.08
                        ATE                                                0.03             0.004        9.44


   Arrests
   Table 146. Arrests results, radius 0.01 matching without replacement, Hispanic drivers

                                     Hispanic      Non-Hispanic                          Standard
      Variable         Sample                                          Difference                     t-statistic
                                     Drivers         Drivers                               Error
                      Unmatched         0.08             0.05              0.03             0.004        8.92
                          ATT           0.08             0.07              0.01             0.004        2.92
         Arrest
                          ATU           0.06             0.09              0.02              0.01        4.07
                          ATE                                              0.02             0.005        3.63


   Table 147. Arrests results, radius 0.01 matching without replacement, Black drivers

                                       Black         Non-Black                           Standard
      Variable         Sample                                          Difference                     t-statistic
                                      Drivers         Drivers                              Error
                      Unmatched         0.09             0.05              0.04              0.01        6.19
                          ATT           0.09             0.08              0.02              0.01        2.12
         Arrest
                          ATU           0.07             0.10              0.02              0.01        2.18
                          ATE                                              0.02              0.01        2.30


   Table 148. Arrests results, radius 0.01 matching without replacement, minority drivers

                                     Minority      Non-Minority                          Standard
      Variable         Sample                                          Difference                     t-statistic
                                     Drivers         Drivers                               Error
                      Unmatched         0.08             0.05              0.04             0.003        11.25
                          ATT           0.08             0.06              0.02             0.004        4.43
         Arrest
                          ATU           0.06             0.09              0.03             0.004        5.98
                          ATE                                              0.02             0.004        5.33




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                      56| APPENDIX 5
Radius matching, radius of 0.1, without replacement

Matching results
Table 149. Matching results for radius of 0.1 matching, without replacement, Hispanic drivers

                           Observation       Matched        Not Matched         Total
                            Non-Hispanic        4,315           14,530          18,845
                              Hispanic          5,505             137           5,642
                                Total           9,820           14,667          24,487


Table 150. Matching results for radius of 0.1 matching, without replacement, Black drivers

                           Observation       Matched        Not Matched         Total
                            Non-Black          1,496            21,277          22,773
                               Black            1,714             0             1,714
                               Total           3,428            21,277          24,487


Table 151. Matching results for radius of 0.1 matching, without replacement, minority drivers

                           Observation       Matched        Not Matched         Total
                           Non-Minority         5,998           10,265          16,263
                             Minority           6,847           1,377           8,224
                               Total           12,845           11,642          24,487


Stop length
Table 152. Stop length results, radius 0.1 matching without replacement, Hispanic drivers

                                Hispanic       Non-Hispanic                         Standard
   Variable        Sample                                          Difference                   t-statistic
                                Drivers          Drivers                              Error
                 Unmatched         22.65            18.40                4.26            0.57      7.50
                     ATT           22.79            20.58                2.21            0.56      3.92
  Stop Length
                     ATU           17.75            23.22                5.47            0.73      7.52
                     ATE                                                 3.64            0.61      5.94




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                   57| APPENDIX 5
   Table 153. Stop length results, radius 0.1 matching without replacement, Black drivers

                                     Black          Non-Black                             Standard
      Variable        Sample                                          Difference                       t-statistic
                                    Drivers          Drivers                                Error
                     Unmatched        23.61             19.06              4.56              0.94         4.86
                        ATT           23.61             20.86              2.76              1.26         2.19
     Stop Length
                        ATU           13.34             23.88             10.54              1.42         7.42
                         ATE                                               6.38              1.31         4.86


   Table 154. Stop length results, radius 0.1 matching without replacement, minority drivers

                                   Minority       Non-Minority                            Standard
      Variable        Sample                                          Difference                       t-statistic
                                   Drivers          Drivers                                 Error
                     Unmatched        22.44             17.83              4.61              0.51         9.12
                        ATT           22.94             20.01              2.93              0.61         4.82
     Stop Length
                        ATU           17.91             23.00              5.09              0.71         7.16
                         ATE                                               3.94              0.64         6.16


   Citations
   Table 155. Citations results, radius 0.1 matching without replacement, Hispanic drivers

                                     Hispanic      Non-Hispanic                           Standard
      Variable         Sample                                          Difference                      t-statistic
                                     Drivers         Drivers                                Error
                      Unmatched         0.52             0.55              -0.03             0.01         -3.94

        Stop              ATT           0.53             0.49               0.04             0.01         4.86
      Conclusion          ATU           0.58             0.52              -0.06             0.01         -5.78
                          ATE                                              -0.01             0.01         -0.75


   Table 156. Citations results, radius 0.1 matching without replacement, Black drivers

                                       Black         Non-Black                            Standard
      Variable         Sample                                          Difference                      t-statistic
                                      Drivers         Drivers                               Error
                      Unmatched         0.51             0.55              -0.04             0.01         -3.55

        Stop              ATT           0.51             0.48               0.02             0.01         1.78
      Conclusion          ATU           0.71             0.50              -0.21             0.02        -12.18
                          ATE                                              -0.09             0.01         -6.40




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                       58| APPENDIX 5
Table 157. Citations results, radius 0.1 matching without replacement, minority drivers

                                  Minority      Non-Minority                          Standard
   Variable         Sample                                          Difference                    t-statistic
                                  Drivers         Drivers                               Error
                   Unmatched         0.52             0.56              -0.04             0.01       -5.66

     Stop              ATT           0.55             0.51               0.04             0.01       4.85
   Conclusion          ATU           0.57             0.51              -0.06             0.01       -6.61
                       ATE                                              -0.01             0.01       -1.08


Searches
Table 158. Searches results, radius 0.1 matching without replacement, Hispanic drivers

                                  Hispanic      Non-Hispanic                          Standard
   Variable         Sample                                          Difference                    t-statistic
                                  Drivers         Drivers                               Error
                   Unmatched         0.07             0.03               0.04             0.003      12.23
                       ATT           0.07             0.04               0.03             0.004      8.02
     Search
                       ATU           0.03             0.07               0.04             0.005      9.56
                       ATE                                               0.04             0.004      9.16


Table 159. Searches results, radius 0.1 matching without replacement, Black drivers

                                  Black          Non-Black                            Standard
   Variable        Sample                                          Difference                     t-statistic
                                 Drivers          Drivers                               Error
                 Unmatched          0.08             0.04               0.04              0.01       7.13
                     ATT            0.08             0.05               0.03              0.01       4.18
     Search
                     ATU            0.02             0.08               0.06              0.01       7.20
                     ATE                                                0.04              0.01       5.97


Table 160. Searches results, radius 0.1 matching without replacement, minority drivers

                                Minority       Non-Minority                           Standard
   Variable        Sample                                          Difference                     t-statistic
                                Drivers          Drivers                                Error
                 Unmatched          0.07             0.03               0.04              0.003      14.41
                     ATT            0.07             0.04               0.04              0.003      10.20
     Search
                     ATU            0.03             0.07               0.04              0.004      11.72
                     ATE                                                0.04              0.003      11.30




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                     59| APPENDIX 5
   Arrests
   Table 161. Arrests results, radius 0.1 matching without replacement, Hispanic drivers

                                   Hispanic       Non-Hispanic                          Standard
      Variable        Sample                                          Difference                        t-statistic
                                   Drivers          Drivers                               Error
                     Unmatched         0.08              0.05              0.03             0.004          8.92
                        ATT            0.08              0.07              0.01             0.004          2.98
        Arrest
                        ATU            0.04             0.09               0.05              0.01          8.82
                         ATE                                               0.03             0.004          6.14


   Table 162. Arrests results, radius 0.1 matching without replacement, Black drivers

                                     Black          Non-Black                           Standard
      Variable        Sample                                          Difference                        t-statistic
                                    Drivers          Drivers                              Error
                     Unmatched         0.09              0.05              0.04              0.01          6.19
                        ATT            0.09             0.08               0.02              0.01          2.19
        Arrest
                        ATU            0.03              0.10              0.07              0.01          8.25
                         ATE                                               0.04              0.01          5.51


   Table 163. Arrests results, radius 0.1 matching without replacement, minority drivers

                                     Minority      Non-Minority                            Standard
       Variable        Sample                                          Difference                       t-statistic
                                     Drivers         Drivers                                 Error
                      Unmatched         0.08             0.05               0.04             0.003         11.25
                          ATT           0.08             0.06               0.02             0.004         4.90
         Arrest
                          ATU           0.04             0.09               0.04             0.004         10.45
                          ATE                                               0.03             0.004         7.86




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        60| APPENDIX 5
SUPPLEMENTAL APPENDIX 6. Propensity
Score Matching Common Support and
Balance Testing Results

This appendix includes the results from the common support and balance testing for all propensity score analyses.
Propensity score matching analysis requires sufficient balance and support in the data for valid estimates. This
means that the distribution of the matches and the overlap of matches in the condition of interest with those in
the other conditions should show support and balance. CNA ran standard post hoc tests to evaluate balance and
support, namely comparisons of matching variables within and out of the condition of interest to evaluate balance
and tabulation of whether observations are on or off support by condition for common support. We also include
standard common support histograms for easy visual comparison.

In propensity score matching analysis, common support is assumed for valid estimation. Common support
means that all observations contain a positive probability of being in the condition of interest or not, based on
the probability score (p-score) (Apel & Sweeten, 2010; Heinrich, Maffioli & Vázquez, 2010; Khandker, Koolwal, &
Samad, 2010; Gertler et al., 2011; Austin, 2011). Balance evaluates the effectiveness of the matching procedure
in reducing observable differences between observations within and out of the condition of interest (Apel &
Sweeten, 2010; Heinrich, Maffioli & Vázquez, 2010; Khandker, Koolwal & Samad, 2010; Gertler et al., 2011; Austin,
2011). After matching takes place, the differences between observations in the condition of interest and their
matches on the observable characteristics used for matching should be minimal.

Analytical techniques such as trimming and alternate model specifications can be used in cases in which common
support and balance are lacking. Since our findings meet common support and balance assumptions for all
baseline analyses and most alternate specifications (see Appendix 3), we did not implement any adjustment
procedures.

Note that common support findings are dependent only on the matching stage logistic regression results and do
not vary by the outcome variable being considered.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                        61| APPENDIX 6
   Hispanic drivers

   Common support
   Common support is present for all analyses of Hispanic drivers, as summarized in Table 164 and Figure 1.


   Table 164. Common support results, Hispanic drivers

                              Observation On Support Off Support                                Total
                              Non-Hispanic              18,845                0                 18,845
                                  Hispanic               5,642                0                 5,642
                                   Total                24,487                0                 24,487



   Figure 1. Common support tabulation, Hispanic drivers




                              0              .2                  .4               .6                .8
                                                          Propensity Score

                                                  Non-Hispanic Drivers       Hispanic Drivers




   Balance
   Balance is achieved for the majority of the variables included in the matching stage, as noted in Table 165. Only
   stop time of day still exhibits a statistically significant difference between the condition of interest and comparison
   condition. Achieving balance in the majority of variables is typically acceptable (Austin, 2011), and, notably, the
   observed difference between the treatment and control group is relatively small, with less than 3 percent more of
   Hispanic drivers being stopped during the day versus non-Hispanic drivers.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                           62| APPENDIX 6
Table 165. Balance testing results, Hispanic drivers

               Variable                                    Mean                                  t-test
                                        Hispanic Drivers    Non-Hispanic Drivers   t-statistic   Probability Value
 Special assignment: DUI Task Force           0.03                  0.03             -0.54                0.59
 Special assignment: Aggressive
                                             0.004                 0.005             -0.87                0.39
 driver enforcement
 Special assignment: Drug
                                              0.01                 0.004              1.42                0.16
 recognition expert unit
 Driver sex (male)                            0.66                  0.67             -0.58                0.56
 X coordinate                                -112.08              -112.09             0.28                0.78
 Y coordinate                                33.43                 33.44             -1.29                0.20
 Stop time (8 am to 8 pm)                     0.36                  0.33              3.05            0.002
 Stop classification (civil traffic)          0.97                  0.97             -0.22                0.83
 Non-Arizona plate                            0.08                  0.07              0.50                0.62




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                            63| APPENDIX 6
   Black drivers

   Common support
   Common support is present for all analyses of Black drivers, as summarized in Table 166 and Figure 2.


   Table 166. Common support results, Black drivers

                              Observation          On Support             Off Support          Total
                                   Non-Black           22,773                      0           22,773
                                     Black              1,714                      0           1,714
                                     Total             24,487                      0           24,487



   Figure 2. Common support tabulation, Black drivers




                               0             .05         .1              .15            .2       .25
                                                          Propensity Score

                                                   Non-Black Drivers           Black Drivers




   Balance
   Balance is achieved for all variables for this analysis, with no observed statistically significant differences between
   the condition of interest and the comparison group after matching.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                            64| APPENDIX 6
Table 167. Balance testing results, Black drivers

                Variable                                  Mean                                t-test
                                          Black Drivers     Non-Black Drivers   t-statistic   Probability Value
 Special assignment: DUI Task Force            0.04               0.04             0.51                0.61
 Special assignment: Aggressive                                                 less than
                                              0.002              0.002                                 1.00
 driver enforcement                                                               0.001
 Special assignment: Drug
                                               0.01               0.01            -0.17                0.87
 recognition expert unit
 Driver sex (male)                             0.62               0.62             0.46                0.65
 X coordinate                                -112.03             -112.01          -1.79                0.07
 Y coordinate                                 33.44               33.43            0.79                0.43
 Stop time (8 am to 8 pm)                      0.33               0.32             0.65                0.51
 Stop classification (civil traffic)           0.97               0.97             0.10                0.92
 Non-Arizona plate                             0.11               0.10             1.40                0.16




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                          65| APPENDIX 6
   Minority drivers

   Common support
   Common support is present for all analyses of minority drivers, as summarized in Table 168 and Figure 3.


   Table 168. Common support results, minority drivers

                              Observation On Support Off Support Total
                               Non-Minority              16,263                0               16,263
                                  Minority               8,224                 0               8,224
                                      Total              24,487                0               24,487



   Figure 3. Common support tabulation, minority drivers




                                 .2                .4                .6             .8                  1
                                                         Propensity Score

                                              Non-Minority Drivers          Minority Drivers




   Balance
   Balance is achieved for the majority of the variables included in the matching stage, as noted in Table N. Only stop
   time of day still exhibits a statistically significant difference between the condition of interest and comparison
   condition. Achieving balance in the majority of variables is typically acceptable, and, notably, the observed
   difference between the treatment and control group is relatively small, with less than 2 percent more of minority
   drivers being stopped during the day versus non-Hispanic drivers, and approximately a 1 percent difference in the
   rate of out-of-state plates for these drivers.




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                              66| APPENDIX 6
Table 169. Balance testing results, minority drivers

               Variable                                    Mean                                  t-test
                                        Minority Drivers    Non-Minority Drivers   t-statistic   Probability Value
 Special assignment: DUI Task Force           0.04                  0.04             -1.79                0.07
 Special assignment: Aggressive
                                              0.003                0.005             -1.39                0.17
 driver enforcement
 Special assignment: Drug
                                              0.01                  0.01              0.69                0.49
 recognition expert unit
 Driver sex (male)                            0.65                  0.66             -1.41                0.16
 X coordinate                                -112.06              -112.06             0.05                0.96
 Y coordinate                                 33.44                33.44             -1.76                0.08
 Stop time (8 am to 8 pm)                     0.36                  0.34              2.87            0.004
 Stop classification (civil traffic)          0.97                  0.97             -0.74                0.46
 Non-Arizona plate                            0.09                  0.08              2.26                0.02




MARICOPA COUNTY SHERIFF’S OFFICE TRAFFIC STOPS ANALYSIS REPORT                                            67| APPENDIX 6
THIS PAGE INTENTIONALLY LEFT BLANK.
                          3003 Washington Boulevard, Arlington, VA 22201
                                   www.cna.org | 703-824-2000




 CNA is a not-for-profit research organization that serves the public interest by providing in-depth
analysis and result-oriented solutions to help government leaders choose thebest course of action in
                               setting policy and managingoperations.
